Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

June 24, 2016

among

FORMFACTOR, INC.,

the GUARANTORS that are from time to time parties hereto,

the LENDERS that are from time to time parties hereto,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent, Co-Lead Arranger, Sole Bookrunner, and Syndication
Agent

and

SILICON VALLEY BANK,

as Co-Lead Arranger and Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Terms Generally; Rules of Construction

     31   

Section 1.3

 

Accounting Terms and Determinations; GAAP

     31   

Section 1.4

 

Time of Day

     32   

ARTICLE II

  THE CREDITS      32   

Section 2.1

 

Loan Commitments

     32   

Section 2.2

 

Loans

     32   

Section 2.3

 

Request for Loans

     33   

Section 2.4

 

Funding of the Loans

     33   

Section 2.5

 

Interest Elections

     34   

Section 2.6

 

Repayment of Loans; Evidence of Debt

     35   

Section 2.7

 

Prepayment of Loans

     36   

Section 2.8

 

Fees

     38   

Section 2.9

 

Interest

     38   

Section 2.10

 

Alternate Rate of Interest

     39   

Section 2.11

 

Increased Costs

     39   

Section 2.12

 

Change in Legality

     40   

Section 2.13

 

Break Funding Payments

     41   

Section 2.14

 

Taxes

     41   

Section 2.15

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     45   

Section 2.16

 

Mitigation Obligations; Replacement of Lenders

     47   

Section 2.17

 

Defaulting Lenders

     48   

Section 2.18

 

Amend and Extend Option

     49   

Section 2.19

 

Incremental Facility

     51   

ARTICLE III

  REPRESENTATIONS AND WARRANTIES      52   

Section 3.1

 

Organization; Powers

     52   

Section 3.2

 

Authorization; Enforceability

     52   

Section 3.3

 

Governmental Approvals; No Conflicts

     52   

Section 3.4

 

Financial Condition; No Material Adverse Effect

     53   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.5

 

Properties

     54   

Section 3.6

 

Litigation and Environmental Matters

     54   

Section 3.7

 

Compliance with Laws and Agreements

     55   

Section 3.8

 

Investment Company Status; Other Laws

     55   

Section 3.9

 

Taxes

     55   

Section 3.10

 

ERISA Compliance

     55   

Section 3.11

 

Insurance

     55   

Section 3.12

 

Use of Proceeds; Margin Regulations

     55   

Section 3.13

 

Subsidiaries; Equity Interests

     56   

Section 3.14

 

Disclosure

     56   

Section 3.15

 

Security Documents

     56   

Section 3.16

 

Solvency, etc

     57   

Section 3.17

 

Sanctions and Anti-Bribery

     58   

Section 3.18

 

Real Property

     58   

Section 3.19

 

Absence of Defaults

     58   

ARTICLE IV

  CONDITIONS PRECEDENT      59   

Section 4.1

 

Effective Date

     59   

ARTICLE V

  AFFIRMATIVE COVENANTS      63   

Section 5.1

 

Financial Statements and Other Information

     63   

Section 5.2

 

Notices of Material Events

     65   

Section 5.3

 

Existence; Conduct of Business

     65   

Section 5.4

 

Payment of Obligations

     66   

Section 5.5

 

Maintenance of Properties; Insurance

     66   

Section 5.6

 

Books and Records; Inspection Rights

     66   

Section 5.7

 

Use of Proceeds

     67   

Section 5.8

 

Further Assurances

     67   

Section 5.9

 

Post-Closing Matters

     70   

Section 5.10

 

Designation of Subsidiaries

     70   

ARTICLE VI

  NEGATIVE COVENANTS      71   

Section 6.1

 

Financial Covenants

     71   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.2

 

Indebtedness

     71   

Section 6.3

 

Liens

     73   

Section 6.4

 

Fundamental Changes

     75   

Section 6.5

 

Disposition of Property

     76   

Section 6.6

 

Investments, Loans, Advances, Guarantees and Acquisitions

     77   

Section 6.7

 

Sale Leasebacks

     81   

Section 6.8

 

Restricted Payments

     81   

Section 6.9

 

Transactions with Affiliates

     82   

Section 6.10

 

Changes in Nature of Business

     82   

Section 6.11

 

Negative Pledges; Restrictive Agreements

     82   

Section 6.12

 

Restriction of Amendments to Certain Documents

     83   

Section 6.13

 

Changes in Fiscal Periods

     83   

Section 6.14

 

Optional Payments and Modifications of Restricted Indebtedness

     83   

Section 6.15

 

Sanctions and Anti-Bribery

     84   

ARTICLE VII

  EVENTS OF DEFAULT      84   

Section 7.1

 

If any of the following events (“Events of Default”) shall occur:

     84   

Section 7.2

 

Application of Funds

     86   

ARTICLE VIII

  THE ADMINISTRATIVE AGENT      87   

Section 8.1

 

Appointment and Authority

     87   

Section 8.2

 

Rights as a Lender

     89   

Section 8.3

 

Exculpatory Provisions

     89   

Section 8.4

 

Reliance by Administrative Agent

     91   

Section 8.5

 

Delegation of Duties

     91   

Section 8.6

 

Resignation of Administrative Agent

     91   

Section 8.7

 

Non-Reliance on Administrative Agent and Other Lenders

     93   

Section 8.8

 

No Other Duties, etc

     93   

Section 8.9

 

Enforcement

     93   

Section 8.10

 

Administrative Agent May File Proofs of Claim

     94   

Section 8.11

 

Collateral and Guarantee Matters

     95   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.12

 

Lender Provided Hedging Agreements and Lender Provided Financial Service
Products

     95   

Section 8.13

 

Merger

     96   

Section 8.14

 

No Liability for Clean-Up of Hazardous Materials

     96   

ARTICLE IX

  [RESERVED]      97   

ARTICLE X

  GUARANTEE      97   

Section 10.1

 

Guarantee

     97   

Section 10.2

 

Waivers

     97   

Section 10.3

 

Guarantee Absolute

     97   

Section 10.4

 

Acceleration

     98   

Section 10.5

 

Delay of Subrogation, Etc

     98   

Section 10.6

 

Subordination of Indebtedness

     99   

Section 10.7

 

Keepwell

     99   

Section 10.8

 

ECP Status

     99   

ARTICLE XI

  MISCELLANEOUS      99   

Section 11.1

 

Notices; Effectiveness; Electronic Communication

     99   

Section 11.2

 

Waivers; Amendments

     102   

Section 11.3

 

Expenses; Indemnity; Damage Waiver

     103   

Section 11.4

 

Successors and Assigns

     106   

Section 11.5

 

Survival

     110   

Section 11.6

 

Counterparts; Integration; Effectiveness; Electronic Execution

     110   

Section 11.7

 

Severability

     110   

Section 11.8

 

Right of Setoff

     110   

Section 11.9

 

Governing Law; Jurisdiction; Etc

     111   

Section 11.10

 

Waiver of Jury Trial

     112   

Section 11.11

 

Headings

     112   

Section 11.12

 

Treatment of Certain Information; Confidentiality

     112   

Section 11.13

 

Interest Rate Limitation

     113   

Section 11.14

 

PATRIOT Act

     113   

Section 11.15

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     114   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:      Schedule 2.1   -    Commitments Schedule 3.6   -    Disclosed
Matters Schedule 3.11   -    Insurance Schedule 3.13   -    Subsidiaries; Equity
Interests Schedule 3.18   -    Real Property Schedule 4.1   -    Debt to be
Repaid Schedule 5.9   -    Post-Closing Matters Schedule 5.10   -   
Unrestricted Subsidiaries Schedule 6.2(A)   -    Existing Indebtedness Schedule
6.2(B)   -    Existing Hedging Agreements and Cash Pooling, Netting and Cash
Management Agreements Schedule 6.3   -    Existing Liens Schedule 6.6   -   
Investments Schedule 6.11   -    Restrictive Agreements EXHIBITS:      Exhibit A
  -    Form of Note Exhibit B   -    Form of Assignment and Assumption Exhibit C
  -    [Reserved] Exhibit D   -    [Reserved] Exhibit E   -    [Reserved]
Exhibit F   -    [Reserved] Exhibit G-1   -    Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit G-2   -    Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit G-3   -    Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4   -    Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit H   -   
Form of Borrowing Request Exhibit I   -    Form of Interest Election Request
Exhibit J   -    Form of Perfection Certificate Exhibit K   -    Form of
Compliance Certificate Exhibit L   -    Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 24, 2016, among FORMFACTOR, INC., a Delaware
corporation (the “Borrower”), the GUARANTORS that are from time to time parties
hereto, the LENDERS that are from time to time parties hereto, and HSBC BANK
USA, NATIONAL ASSOCIATION (“HSBC”), as Administrative Agent (in such capacity,
the “Administrative Agent”).

Pursuant to the Agreement and Plan of Merger, dated as of February 3, 2016 (the
“Merger Agreement”), by and among, Cascade Microtech, Inc., an Oregon
corporation (the “Target”), the Borrower and Cardinal Merger Subsidiary, Inc.,
an Oregon corporation (the “Merger Sub”), the Merger Sub has agreed to
consummate a merger (the “Merger”) with and into the Target in which the Target
will be the surviving corporation (the “Surviving Corporation”) and the
Surviving Corporation will be a Wholly-Owned Subsidiary of the Borrower.

To fund a portion of the consideration for the Merger, refinance certain
Indebtedness of the Target and to pay the fees and expenses contemplated by the
foregoing, the Borrower has requested that the Lenders extend credit in the form
of term loans in an aggregate principal amount equal to $150,000,000.

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Account Control Agreement” means a deposit account control agreement
(including, if relevant, customary lock box provisions with respect to linked
post office boxes), a securities account control agreement, commodities account
control agreements or similar document with a depositary bank, securities
intermediary or commodities broker of a Loan Party.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of more than 50% of
the Equity Interests of any Person, or otherwise causing any Person to become a
Subsidiary or (c) a merger or consolidation or any other combination with
another Person (other between and among the Borrower and its Subsidiaries to the
extent permitted by Section 6.4).

“Acquisition Consideration” means the aggregate amount of the purchase price,
including, but not limited to, any assumed debt, earn-outs (provided that to the
extent such earn-out is subject to a contingency, such earn-out shall be valued
at the amount of reserves, if any,



--------------------------------------------------------------------------------

required under GAAP at the date of such acquisition), payments in respect of
non-competition agreements or other arrangements accounted for as acquisition
consideration under GAAP, deferred payments (valued at the discounted present
value thereof), or Equity Interests of the Borrower, to be paid on a singular
basis in connection with any applicable Acquisition as set forth in the
applicable Acquisition Documents executed by the Borrower or any of its
Subsidiaries in order to consummate the applicable Acquisition (but excluding
ongoing royalty payments).

“Acquisition Documents” is defined in Section 6.6(s)(F).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Tranche for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” is defined in the preamble and includes any successor
administrative agent appointed under Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” is defined in Section 11.1(d).

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) 1/2 of one percent above the Federal Funds Effective
Rate for such day, (c) the Adjusted LIBO Rate for a Eurodollar Tranche with a
one-month Interest Period commencing on such day plus 1% and (d) 0.0%. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate specified in clause (b) of the first sentence of
this definition for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Adjusted
LIBO Rate specified in clause (c) of the first sentence of this definition for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clause (c) of the first sentence
of this definition until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate shall be effective on the
effective date of any change in such rate.

 

  2   Credit Agreement



--------------------------------------------------------------------------------

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.

“Applicable Percentage” means, with respect to any Lender at any time, subject
to reallocation with respect to a Defaulting Lender pursuant to Section 2.17, a
percentage equal to a fraction, the numerator of which is the outstanding
principal amount of such Lender’s Loans and the denominator of which is the
aggregate outstanding principal amount of all Loans.

“Applicable Rate” means (a) with respect to Eurodollar Tranche, 2.0% per annum,
and (b) with respect to Base Rate Tranche, 1.0% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clauses (a) through
(k) of Section 6.5).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate,” when used in reference to any Tranche, refers to whether such
Tranche is bearing interest at a rate determined by reference to the Alternate
Base Rate.

“Borrower” is defined in the preamble.

“Borrower Materials” is defined in Section 11.1(d).

“Borrowing Request” means a request by the Borrower for the Loans to be made on
the Effective Date in accordance with Section 2.3, which shall be substantially
in the form of Exhibit H.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain

 

  3   Credit Agreement



--------------------------------------------------------------------------------

closed; provided that, when used in connection with a Eurodollar Tranche, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including Capital Lease Obligations, but excluding expenditures
made in connection with the replacement, substitution or restoration of assets
to the extent financed (a) from insurance proceeds (or other similar recoveries)
paid on account of the loss of or damage to the assets being replaced or
restored or (b) with awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalent Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof, or any branch located in the United
States of any other commercial bank, in each case that has a combined capital
and surplus and undivided profits of not less than $250,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above;

 

  4   Credit Agreement



--------------------------------------------------------------------------------

(f) shares of any money market mutual or similar fund that (i) invests
exclusively in assets satisfying the requirements of clauses (a) through (d) of
this definition, (ii) has net assets of not less than $5,000,000,000, and
(iii) is rated AAA by S&P and Aaa by Moody’s;

(g) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) deposit accounts maintained with (i) any commercial bank satisfying the
requirements of clause (d) of this definition or (ii) any other commercial bank
organized under the laws of the United States or any state thereof so long as
the full amount maintained with any such other bank is insured by the Federal
Deposit Insurance Corporation;

(i) (i) certificates of deposit or bankers’ acceptances or time deposits
maturing within 1 year from the date of acquisition thereof, in each case
payable in Dollars or in the local currency where such funds are maintained and
issued by any bank organized under the laws of any country which is organized
and existing under the laws of the country in which such Person is organized or
doing business and having at the date of acquisition thereof combined capital
and surplus of not less than $250,000,000 (calculated at the then applicable
exchange rate) and (ii) deposit accounts or local equivalents maintained with
any bank that satisfies the criteria described in clause (i) above; and

(j) other short-term investments utilized by Foreign Subsidiaries or other
Subsidiaries operating outside the United States in accordance with normal
investment practices for cash management in investments of a type analogous to
the foregoing.

“CERCLA” is defined in Section 8.14.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the IRC.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate issued and outstanding Voting Equity Interests of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons whose election or
nomination to the board of directors was not approved by the board of directors;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules,

 

  5   Credit Agreement



--------------------------------------------------------------------------------

guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Collateral” means any property of any Loan Party upon which a security interest
in favor of the Administrative Agent for the benefit of the Secured Parties is
purported to be granted pursuant to any Security Document.

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of inventory or other
property owned by any Loan Party, acknowledges the Lien of the Administrative
Agent and waives any Lien held by such Person on such property, and, in the case
of any such agreement with a mortgagee or lessor, permits the Administrative
Agent reasonable access to and use of such real property (without the
requirement of paying rent) following the occurrence and during the continuance
of an Event of Default to assemble, complete and sell any Collateral stored or
otherwise located thereon.

“Commitment” means as to any Lender, the commitment of such Lender to make a
Loan on the Effective Date as set forth on Schedule 2.1 or in the Assignment and
Assumption executed by such Lender pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” is defined in Section 11.1(d).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit K.

“Computation Period” means each period of four consecutive fiscal quarters.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person in
which any other Person (other than the Borrower or a Wholly-Owned Subsidiary or
any director holding qualifying shares in accordance with Applicable Law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a Wholly-Owned Subsidiary by such
Person during such period, (b) any gains attributable to (i) sales of assets out
of the ordinary course of business and (ii) discontinued operations and (c) any
foreign currency translation, costs, taxes, gains or losses, including with
respect to currency re-measurement of Indebtedness, intercompany balances, and
other balance sheet items.

 

  6   Credit Agreement



--------------------------------------------------------------------------------

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Debt to be Repaid” means Indebtedness listed on Schedule 4.1.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions.

“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within two Business Days of
the date such Loan was required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm

 

  7   Credit Agreement



--------------------------------------------------------------------------------

any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Designated Letters of Credit” means, collectively, (a) that certain letter of
credit issued by HSBC on account of Borrower in the amount of $297,235.00 with
Midland Loan Services as beneficiary, and (b) that certain letter of credit
issued by HSBC on account of FormFactor Singapore Pte. Ltd. in the amount of
132,684.75 Singapore Dollars with Heptagon Micro Optics PTE LTD as beneficiary.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Disposition,” with respect to any property, means any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
provided that a Disposition shall exclude any operating leases entered into in
the ordinary course of business. The terms “Dispose” and “Disposed of” have
meanings correlative thereto.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable, in each case at the option of the
holder thereof), or upon the happening of any event or condition (i) matures or
is mandatorily redeemable (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), pursuant to a sinking fund obligation
or otherwise (other than a change of control or asset sale, so long as the
rights of the holders thereof to require the issuers thereof to redeem such
Equity Interests upon the occurrence of a change of control or asset sale shall
be subject to the payment in full of all the Secured Obligations and termination
of any Commitments), (ii) is redeemable at the option of the holder thereof
(other than solely for Equity Interests that are not otherwise Disqualified
Equity Interests), in whole or in part, (iii) provides for scheduled payments or
dividends in cash or (iv) is or becomes convertible into or exchangeable (unless
at the sole option of the issuers) for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date provided, however,
that only the portion of any such Equity Interests that so matures or is
mandatorily redeemable prior to such date shall be deemed to be Disqualified
Equity Interests; provided, further, however, that if such Equity Interests are
issued to any plan for the benefit of employees of the Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Person” means, on any date, any Person engaged in a business that
is similar to at least one primary line of business of the Borrower and its
Subsidiaries and is designated as a competitor of the Borrower and its
Subsidiaries, considered as a whole, under “Item 1: Business” and “Item 1A: Risk
Factors” of the Form 10-K of the Borrower most recently filed with the SEC.

 

  8   Credit Agreement



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“EBITDA” means, for any period, Consolidated Net Income for such period plus,

(a) to the extent (except in the case of clauses (iv)(C)) and (ix)(B) below)
deducted in determining such Consolidated Net Income (without duplication):

(i) Interest Expense for such period;

(ii) income tax expense for such period;

(iii) depreciation and amortization for such period;

(iv) (A) reasonable and documented Transaction Costs related to the
Transactions, (B) restructuring costs (including severance and retention
expenses), integration costs, and write-offs of intangibles in connection with
the Transactions, in each case with respect to such restructuring costs or
write-offs, to the extent paid or made within twelve (12) months of the closing
of the Transactions; provided that the total amount added to Consolidated Net
Income as a result of this clause (iv)(B) shall not exceed $12,000,000 and
(C) pro forma “run rate” cost savings and operating expense reductions related
to the Transactions that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within twelve
months after the Transactions, provided that (I) no “run rate” cost savings and
operating expense reductions shall be added pursuant to this clause (iv)(C) to
the extent duplicative of any expenses or charges otherwise added to EBITDA,
whether through a pro forma adjustment or otherwise, for such period and (II)
projected amounts (and not yet realized) may no longer be added in calculating
Consolidated Net Income pursuant to this clause (iv)(C) to the extent more than
twelve (12) months have elapsed after the specified action taken in order to
realize such projected “run rate” cost savings and operating expense reductions;
provided that the total amount added to Consolidated Net Income as a result of
this clause (iv)(C) shall not exceed $12,000,000;

(v) non-cash equity-based compensation expenses for such period;

(vi) all cash proceeds of business interruption insurance to the extent not
already included in determining Consolidated Net Income;

(vii) Transaction Costs related to any proposed or consummated Specified
Transaction ;

(viii) extraordinary losses (excluding extraordinary losses from discontinued
operations) and unusual or non-recurring expenses or charges incurred in such
period;

 

  9   Credit Agreement



--------------------------------------------------------------------------------

(ix) with respect to each consummated Specified Transaction, (A) restructuring
costs (including severance and retention expenses), integration costs, and
write-offs of intangibles in connection with such Specified Transaction, in each
case with respect to such restructuring costs or write-offs, to the extent paid
or made within twelve (12) months of the closing of such Specified Transaction,
provided that the aggregate amount added to Consolidated Net Income pursuant to
this clause (ix)(A) shall not exceed the greater of (X) $1,000,000 and (Y) 5% of
the transaction value of such Specified Transaction and (B) the amount of “run
rate” cost savings and operating expense reductions related to such Specified
Transaction that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to be realized within twelve (12) months
of such Specified Transaction occurring during such period (as certified by a
Responsible Officer of the Borrower providing reasonable detail with respect to
such “run rate” cost savings and operating expense reductions delivered together
with the applicable financial statements delivered pursuant to Section 5.1(a) or
(b)), calculated as though such “run rate” cost savings and operating expense
reductions had been realized during the entirety of such period and net of the
actual benefits realized during such period from such actions; provided that
(1) no “run rate” cost savings and operating expense reductions shall be added
pursuant to this clause (ix)(B) to the extent duplicative of any expenses or
charges otherwise added to Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period, (2) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated Net Income pursuant
to this clause (ix)(B) to the extent more than twelve (12) months have elapsed
after the specified action taken in order to realize such projected “run rate”
cost savings and operating expense reductions and (3) the aggregate amount added
to Consolidated Net Income pursuant to this clause (ix)(B) with respect to any
Specified Transaction during any period of four (4) consecutive fiscal quarters
shall not exceed the greater of (X) $1,000,000 and (Y) 5% of the transaction
value of such Specified Transaction;

(x) other than in respect of a Specified Transaction, and to the extent publicly
disclosed by the Borrower in its filings with the SEC as “restructuring charges”
or the like, fees, charges and expenses in respect of severance, recruiting,
relocation, integration, facilities opening or closing, consulting and other
business optimization (including relating to systems design, upgrade and
implementation costs) and restructuring charges;

(xi) mark-to-market losses with respect to Hedging Agreements;

(xii) any impairment of long term assets, but only to the extent such assets are
accrued as part of an Acquisition and written up in value as part of the
purchase accounting method;

(xiii) any loss incurred in connection with any sale or other disposition
outside the ordinary course of business; and

(xiv) amounts incurred (including related fees, costs and expenses and amounts
paid with respect to settlements and judgments) in connection with actual or
anticipated litigation;

minus,

 

  10   Credit Agreement



--------------------------------------------------------------------------------

(b) to the extent included in determining such Consolidated Net Income (without
duplication);

(i) any extraordinary, unusual or non-recurring gains;

(ii) non-cash gains or non-cash items increasing Consolidated Net Income;

(iii) mark-to-market gains with respect to Hedging Agreements; and

(iv) gains incurred with respect to settlements and judgments in connection with
actual or anticipated litigation.

For purposes of this Agreement, Consolidated EBITDA will be deemed to be equal
to (w) $15,401,000 for the fiscal quarter ended on or about June 30, 2015,
(x) $12,744,000 for the fiscal quarter ended on or about September 30, 2015,
(y) $16,833,000 for the fiscal quarter ended on or about December 31, 2015 and
(z) $3,159,000 for the fiscal quarter ended on or about March 31, 2016; provided
that if the Borrower restates or revises its financial statements and any
component of such Consolidated EBITDA is affected, Consolidated EBITDA will for
purposes of this Agreement also deemed to be revised to reflect such change.

For the purposes of calculating EBITDA (and the component parts thereof), for
any Computation Period in connection with any determination of the Total Debt to
EBITDA Ratio or the Fixed Charge Coverage Ratio under Section 6.1, (i) if during
such Computation Period the Borrower or any Subsidiary shall have made any
Material Disposition, the EBITDA for such Computation Period shall be reduced by
an amount equal to the EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Computation Period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Computation Period and (ii) if during such Computation Period the
Borrower or any Subsidiary shall have made a Material Acquisition, EBITDA for
such Computation Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Computation Period. “Material Acquisition” means any Acquisition that involves
the payment of consideration by the Borrower and its Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower and its Subsidiaries in excess of $10,000,000.

For the purposes of calculating EBITDA (and the component parts thereof), for
any Computation Period in connection with any pro forma determination of the
Total Debt to EBITDA Ratio or the Fixed Charge Coverage Ratio, (i) if at any
time from the beginning of such Computation Period through the date of such
determination, the Borrower or any Subsidiary shall have made any Material
Disposition, the EBITDA for such Computation Period shall be reduced by an
amount equal to the EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Computation Period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Computation Period and (ii) if at any time from the beginning of such
Computation Period through the date of such determination, the Borrower or any
Subsidiary shall have made a Material Acquisition, EBITDA for such Computation
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Computation Period.

 

  11   Credit Agreement



--------------------------------------------------------------------------------

With respect to Acquisitions or other provisions herein calling for a pro forma
calculation of the Total Debt to EBITDA Ratio or Fixed Charge Coverage Ratio,
EBITDA shall be calculated, on a pro forma basis, taking into account any such
Acquisition (including, for purposes of EBITDA adjustments referred to in clause
(a)(ix)(B) above, factually supportable and identifiable cost savings and
expenses), the funding of all Loans in connection therewith (and the use of the
proceeds thereof) and the repayment of any Indebtedness in connection with any
such Acquisition. For the avoidance of doubt, it is understood and agreed that
the Merger Transaction constitutes a “Material Acquisition” for purposes of the
foregoing definition.

“ECP Guarantor” means, with respect to any transaction under a Lender Provided
Hedging Agreement, a Guarantor that, at the time such transaction is entered
into or, if later, when such Guarantor becomes a party to Article X, is an
“eligible contract participant” as defined in section 1a(18) of the Commodity
Exchange Act (and related regulations of the Commodities Futures Trading
Commission) by virtue of having total assets exceeding $10,000,000 and/or
satisfying any other criteria relevant to such status under said section 1a(18)
(and related regulations).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 11.2).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.4(b)(iii)).

“Environmental Laws” means all Applicable Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or its effect on human
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation

 

  12   Credit Agreement



--------------------------------------------------------------------------------

of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the UCC.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the IRC or, solely for purposes of Section 302 of ERISA
and Section 412 of the IRC, is treated as a single employer under Section 414 of
the IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the
determination that any Pension Plan is considered an at-risk plan or that any
Multiemployer Plan is endangered or is in critical status within the meaning of
Sections 430, 431 or 432 of the IRC or Sections 303, 304 or 305 of ERISA, as
applicable; (c) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due;
(d) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan or the occurrence of
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (e) the appointment of a trustee to administer any Pension Plan; (f) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or the cessation of
operations by the Borrower or any ERISA Affiliate that would be treated as a
withdrawal from a Pension Plan under Section 4062(d) of ERISA; (g) the partial
or complete withdrawal by the Borrower or any ERISA Affiliate from any
Multiemployer Plan; or (h) the taking of any action to terminate any Pension
Plan or Multiemployer Plan under Section 4041 or 4041A of ERISA; or (i) any
Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar,” when used in reference to any Tranche, refers to whether such
Tranche is bearing interest at a rate determined by reference to the Adjusted
LIBO Rate.

“Event of Default” is defined in Article VII.

 

  13   Credit Agreement



--------------------------------------------------------------------------------

“Excluded Account” means (a) any zero balance account, (b) any payroll, employee
benefit, withholding tax or fiduciary account or (c) any cash collateral account
established for the benefit of a letter of credit issuer and/or hedging
counterparty permitted under Section 6.3(k) and/or Section 6.3(o).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.7 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Subsidiary” means (a) a Foreign Subsidiary that is either (i) a CFC or
(ii) a direct or indirect Subsidiary of a CFC, (b) a FSHCO, (c) a Subsidiary of
a CFC that is disregarded as separate from such CFC for U.S. federal income tax
purposes, (d) an Unrestricted Subsidiary, (e) a captive insurance Subsidiary, or
(f) a not-for-profit Subsidiary or (g) a joint venture that would otherwise
constitute a Subsidiary of the Borrower if such joint venture is (i) prohibited
by contract or by its constitutional documents from providing or (ii) which is
required by contract or by its constitutional documents to obtain, and has not
obtained (it being understood that the Borrower and its Subsidiaries shall have
no obligation to request), the consent of one or more holders of Equity
Interests in such Subsidiary (other than the Borrower and its Wholly-Owned
Subsidiaries), to provide, a guarantee of the Obligations.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(g) and (d) any Taxes imposed pursuant to FATCA.

 

  14   Credit Agreement



--------------------------------------------------------------------------------

“Extended Loans” means any portion of the Loans the maturity of which shall have
been extended pursuant to Section 2.18.

“Extension” is defined in Section 2.18(a).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, and the Administrative Agent implementing an
Extension in accordance with Section 2.18.

“Extension Offer” is defined in Section 2.18(a).

“Facility” means the Commitments and the Loans made thereunder.

“FATCA” means (i) Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any U.S. Treasury
regulations promulgated thereunder or official IRS interpretations thereof and
any agreement entered into pursuant to the foregoing as of the date of this
Agreement (or any future, amended or successor agreement that is substantively
comparable and not materially more onerous or restrictive with respect to any
Recipient that enters into or is otherwise subject to any such agreement) and
(ii) any similar laws, regulations, rules or practices adopted by any non-U.S.
Governmental Authority pursuant to any intergovernmental agreement.

“FCPA” is defined in Section 3.17(b).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” mean, collectively, (i) the Lenders’ Fee Letter dated as of
February 3, 2016 among the Borrower and the Lenders, and (ii) the Agent Fee
Letter dated as of February 3, 2016 among the Borrower and the Administrative
Agent.

“Financial Officer” means, with respect to any Person, if applicable, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the total
for such period of (x) EBITDA minus (y) the sum of (i) income taxes paid in cash
by the Loan Parties, plus (ii) all unfinanced Capital Expenditures (it being
agreed for the avoidance of doubt that a capital lease shall not be deemed to be
unfinanced Capital Expenditure) plus (iii) all Restricted Payments actually made
(other than Restricted Payments made in accordance with Sections 6.8(a) or
(b) and any other Restricted Payments deducted in the calculation of

 

  15   Credit Agreement



--------------------------------------------------------------------------------

Consolidated Net Income and not added back to EBITDA), plus (iv) consent, waiver
or amendment fees paid in connection with the amendment, modification or waiver
of any Restricted Indebtedness permitted under this Agreement (excluding any
consent, waiver or amendment fees deducted in the calculation of Consolidated
Net Income and not added back to EBITDA) to (b) the sum for such period of
(i) cash Interest Expense, plus (ii) scheduled payments of principal of
Indebtedness (including the Loans), provided that the income taxes, unfinanced
Capital Expenditures, Restricted Payments, cash Interest Expenses and scheduled
payments of principal of Indebtedness attributable to non-Wholly Owned
Subsidiaries shall be excluded for purposes of calculating the Fixed Charge
Coverage Ratio, but only up to the aggregate EBITDA of such non-Wholly Owned
Subsidiaries.

“Foreign Asset Sale Cap” is defined in Section 2.7(b)(i).

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
Applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any Applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by the
Borrower or any Subsidiary under Applicable Law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any Applicable Law and that has resulted or
could reasonably be expected to result in the incurrence of any liability by the
Borrower or any Subsidiary, or the imposition on the Borrower or any Subsidiary
of any fine, excise tax or penalty resulting from any noncompliance with any
Applicable Law, in each case in excess of $5,000,000.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Pension Plan” means any benefit plan that under Applicable Law other
than the laws of the United States or any political subdivision thereof, is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any jurisdiction outside the United States.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Subsidiary substantially all of the assets of which constitute
Equity Interests of Foreign Subsidiaries that are CFCs (excluding for purposes
of this determination any indebtedness of such Foreign Subsidiaries).

 

  16   Credit Agreement



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.

“Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, regional or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing, or having the economic
effect of guaranteeing, any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.

“Guaranteed Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Lender Provided Hedging Agreement or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the “Guaranteed
Obligations” shall exclude any Excluded Swap Obligations.

“Guarantor” means (a) each Restricted Subsidiary party hereto and (b) with
respect to (i) Obligations owing by any Loan Party or any Subsidiary of a Loan
Party (other than the Borrower) under any Hedging Agreement or any Lender
Provided Financial Service Product and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guarantee with respect to all
Swap Obligations, the Borrower.

 

  17   Credit Agreement



--------------------------------------------------------------------------------

“Hazardous Materials” means all toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious or radioactive substances or wastes and all
other hazardous or toxic substances, wastes or other pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated as
“toxic,” or “hazardous” or as a “pollutant,” or “contaminant,” or words of
similar import, pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedging Agreement.

“HSBC” is defined in the preamble.

“Increased Cost Lender” is defined in Section 2.16(b).

“Incremental Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable Lenders, and the Administrative Agent implementing an Incremental
Facility in accordance with Section 2.19.

“Incremental Facility” is defined in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) Disqualified Equity Interests of
such Person, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all obligations, contingent or
otherwise, of such Person under Hedging Agreements after giving effect to any
legally enforceable netting obligations; provided that Indebtedness shall not
include (A) operating leases, licenses, trade payables, and accrued liabilities,
in each case arising in the ordinary course of business not more than one
hundred twenty (120) days past due, or that are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person, (B) any
purchase price adjustment, earn-out, holdback or deferred payment of a similar
nature incurred in

 

  18   Credit Agreement



--------------------------------------------------------------------------------

connection with an Acquisition permitted under this Agreement so long as not
evidenced by a note or similar written instrument (except to the extent that the
amount payable pursuant to such purchase price adjustment, earn-out, holdback or
deferred payment is reflected, or would otherwise be required to be reflected,
on a balance sheet prepared in accordance with GAAP) or (C) prepaid or deferred
revenue in connection with the sale of goods and/or performance of services in
the ordinary course of business. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” is defined in Section 11.3(b).

“Information” is defined in Section 11.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Tranche in accordance with Section 2.5, which shall be substantially
in the form of Exhibit I.

“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its Subsidiaries for such period (including all imputed
interest on Capital Lease Obligations). For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received (but not any mark-to-market gains or losses accrued) by the Borrower or
any Subsidiary with respect to interest rate Hedging Agreements.

“Interest Payment Date” means (a) with respect to any Base Rate Tranche, the
last day of each March, June, September and December, and (b) with respect to
any Eurodollar Tranche, the last day of the Interest Period applicable to such
Tranche and, in the case of a Eurodollar Tranche with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

“Interest Period” means, with respect to any Eurodollar Tranche, the period
commencing on the initial date of such Tranche and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such shorter period as the Borrower and each applicable Lender may agree to
in writing) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) the initial Interest
Period in respect of Loans borrowed on the Effective Date shall be a period
beginning on the Effective Date and ending on the last Business Day of the month
in which the Effective Date occurs.

 

  19   Credit Agreement



--------------------------------------------------------------------------------

“Inventory” has the meaning assigned to such term in the UCC.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extension of credit (including by way of Guarantee or
similar arrangement) or capital contribution to (by means of any transfer of
cash or other property or any payment for property or services for the account
or use of others), or any purchase or acquisition of Equity Interests, evidences
of Indebtedness or other securities of, such other Person and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP, and any purchase or other acquisition (in one transaction
or a series of transactions) of any assets of any other Person constituting a
business unit; provided that the endorsement of negotiable instruments and
documents in the ordinary course of business will not be deemed to be an
Investment.

“IP Filings” means filings with the U.S. Patent and Trademark Office and U.S.
Copyright Office with respect to Collateral consisting of patents, trademarks,
copyrights and related intellectual property assets for which a security
interest can be perfected by filing with such offices.

“IRC” means the Internal Revenue Code of 1986.

“IRS” means the United States Internal Revenue Service.

“Lender” means each Person listed on Schedule 2.1 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or an Incremental Amendment.

“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Lender or any Affiliate of any Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) gift cards, (f) ACH transactions, (g) cash management, including electronic
funds transfer, controlled disbursement, accounts or services, (h) overdraft or
(i) foreign currency exchange.

“Lender Provided Hedging Agreement” means any Hedging Agreement between a Loan
Party and a counterparty that at the time such Hedging Agreement is entered into
is a Lender or an Affiliate of a Lender.

“LIBO Rate” means, with respect to any Eurodollar Tranche for any Interest
Period, the rate per annum equal to the greater of (x) 0.0% and (y) the London
Interbank Offered Rate or a comparable or successor rate approved by the
Administrative Agent, as displayed on the applicable Bloomberg screen page (or
on the appropriate page of such other commercially available source providing
such rate quotations as may be designated by the Administrative Agent from time
to time), at approximately 11:00 a.m., London time, two Business Days prior to

 

  20   Credit Agreement



--------------------------------------------------------------------------------

the commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period; provided that the LIBO Rate for the
initial Interest Period will be the LIBO Rate otherwise in effect for a
one-month Interest Period. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to any such Eurodollar
Tranche for such Interest Period shall be the rate at which Dollar deposits of
an amount comparable to such tranche and for a maturity comparable to such
interest period offered by a major bank in the London interbank market, selected
by the Administrative Agent in consultation with the Borrower, at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
interest period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the
avoidance of doubt, a UCC financing statement filed solely as a precautionary
measure in connection with operating leases or consignments of goods shall not
constitute a Lien.

“Limited Condition Acquisition” means any Acquisition that is not conditioned
on: (a) the availability of, or on obtaining, third-party financing; (b) the
receipt of proceeds of any Investment; or (c) the redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

“Loan Document” means this Agreement (including the guaranty provisions herein),
the Security Documents, the Notes, and any other documents entered into in
connection herewith.

“Loan Party” means each of the Borrower and each Guarantor.

“Loans” means the term loans by any Lender under the Facility made pursuant to
Section 2.1.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents or (c) the rights of or benefits
available to the Administrative Agent and the Lenders under the Loan Documents.

“Material Contract” means: (a) any material contract or agreement which the
Borrower may file or be required to file with the SEC under the Exchange Act or
the Securities Act of 1933 (other than any management contract or compensatory
plan, contract or arrangement); or (b) any other contract or agreement, written
or oral, of the Borrower or any of its Restricted Subsidiaries, the breach,
non-performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower

 

  21   Credit Agreement



--------------------------------------------------------------------------------

and its Restricted Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (after giving effect to any legally enforceable netting obligations) the
Borrower or such Restricted Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Maturity Date” means June 24, 2021 or any earlier date on which repayment of
the Obligations in respect of the Loans is accelerated pursuant to the terms
hereof.

“Merger Agreement” is defined in the recitals.

“Merger Sub” is defined in the recitals.

“Merger Transaction” means the transactions contemplated by the Merger
Agreement, including the Borrower’s issuance of its common Equity Interests to
fund the acquisition of the Target.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalent Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), (iii) other customary fees and expenses
actually incurred in connection therewith, (iv) taxes paid or reasonably
estimated to be payable as a result thereof (including in the case of any cash
or Cash Equivalent Investments received by any Foreign Subsidiary any taxes that
would be payable upon the repatriation thereof) (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (v) any
reserve for adjustments in respect of (x) the sale price of such asset or assets
established in accordance with GAAP (provided that, following the termination of
such reserves, proceeds equal to any unused reserves shall be applied in
accordance with Section 2.7(b)) and (y) any liabilities associated with such
asset or assets and retained by the Company or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to any
indemnification obligations associated with such transaction and reasonably
estimated to be

 

  22   Credit Agreement



--------------------------------------------------------------------------------

payable and, and (vi) proceeds allocable to minority interests in a Disposition
of, or assets of, a non-Wholly Owned Subsidiary and (b) in connection with any
incurrence of Indebtedness, the cash proceeds received from such incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.2(b) and (ii) has
been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” is defined in Section 2.6(f).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

“OFAC” is defined in Section 3.17(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

“Participant” is defined in Section 11.4(d).

“Participant Register” is defined in Section 11.4(d).

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

  23   Credit Agreement



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the IRC or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit J.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.1(j);

(f) easements, zoning restrictions, minor survey exceptions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business, including, without limitation, in respect of sewers,
electric lines, telephone lines and similar encumbrances, that do not secure any
monetary obligations and do not, in the aggregate, materially adversely detract
from the value of the affected real property or materially interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(g) any interest or title of a lessor under any operating lease entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased;

(h) in the case of any real property that is subject to a Mortgage, such items
as are accepted by the Administrative Agent as exceptions to the lender’s title
insurance policy issued with respect to such real property and such Mortgage;

 

  24   Credit Agreement



--------------------------------------------------------------------------------

(i) leases and subleases granted to others by the Borrower or any Restricted
Subsidiary in the ordinary course of business on any real property that do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of the Restricted Subsidiaries and do not secure Indebtedness;

(j) non-exclusive licenses of intellectual property granted in the ordinary
course of business which do not in any case (x) materially detract from the
value of the intellectual property subject thereto or (y) materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries and exclusive licenses of intellectual property granted
in connection with any sale of assets permitted hereunder;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods;

(l) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights;

(m) customary restrictions on dispositions of assets to be disposed of pursuant
to merger agreements, stock or asset purchase agreements and similar agreements,
in each case to the extent the entry into such agreements is otherwise permitted
hereunder;

(n) Liens securing lease, utility and other similar deposits in the ordinary
course of business;

(o) customary options, put and call arrangements, rights of first refusal and
similar rights relating to the Equity Interests of any joint ventures,
partnerships or similar investment vehicles;

(p) set-off rights in connection with repurchase obligations in favor of the
counterparty to such obligations in connection with Cash Equivalent Investments
of a type referred to in clause (e) of the definition thereof; and

(q) customary restrictions on assignment and transfer in intellectual property
licenses under which the Borrower or any Restricted Subsidiary is a licensor or
licensee;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Refinancing” is defined in Section 6.2(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA,
including a Pension Plan), maintained by, contributed to by or required to be
contributed to by the Borrower or with respect to which the Borrower may have
any liability.

“Platform” is defined in Section 11.1(d).

 

  25   Credit Agreement



--------------------------------------------------------------------------------

“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date made by the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by HSBC as its “prime rate” in effect at its office located at New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. The “prime rate”
is a rate set by HSBC based upon various factors including HSBC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by HSBC shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Public Lender” is defined in Section 11.1(d).

“Real Property Permitted Encumbrances” shall mean as to any real property,
(a) Permitted Encumbrances described in clauses (a), (b), (f), (g), (h) and
(i) applicable to such real property, and (b) any Lien affecting such real
property permitted by Section 6.3.

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.

“Register” is defined in Section 11.4(c).

“Regulation U” means Regulation U of the FRB.

“Related Parties” means, with respect to any Person, such Person’s Controlled
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Controlled Affiliates.

“Removal Effective Date” is defined in Section 8.6(b).

“Repurchase Amount” is defined in Section 6.8(d).

“Required Lenders” means, at any time, a Lender or Lenders holding more than 50%
of the outstanding Loans; provided that, the outstanding Loans of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” is defined in Section 8.6(a).

“Responsible Officer” means, with respect to any Person, if applicable, the
chief executive officer, chief operating officer, president or Financial Officer
of such Person.

 

  26   Credit Agreement



--------------------------------------------------------------------------------

“Restricted Indebtedness” is defined in Section 6.14.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower; (ii) any
payment of management fees or similar fees by the Borrower or any Restricted
Subsidiary to any of its equityholders or any Affiliate thereof; and (iii) any
purchase of Equity Interests from present or former officers, directors or
employees (or their respective spouses, ex-spouses or estates) of the Borrower
and any Restricted Subsidiary in connection with restricted stock or the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans
upon the death, disability, retirement, severance or termination of employment
of such officer, director or employee.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc.

“Sanctions” is defined in Section 3.17(a).

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Lender Provided Hedging Agreement or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Secured Obligations” shall exclude any
Excluded Swap Obligations.

“Secured Parties” means the Administrative Agent, each Lender and any other
holder of Secured Obligations.

“Security Agreement” means that certain Security Agreement dated as of the
Effective Date made by the Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Collateral Access Agreements and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the Secured Obligations.

 

  27   Credit Agreement



--------------------------------------------------------------------------------

“Singapore Dollars” means the lawful currency of the Republic of Singapore.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit L.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.7).

“Specified Merger Agreement Representations” means such of the representations
and warranties made by the Target with respect to the Target and its
Subsidiaries in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower (or any Affiliate of the
Borrower, determined prior to giving effect to the Merger) has the right (taking
into account any applicable cure provisions) to terminate its obligations under
the Merger Agreement or decline to consummate the Merger Transaction (in each
case, in accordance with the terms of the Merger Agreement) as a result of a
breach of such representations and warranties in the Merger Agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 3.1(a), 3.1(b), 3.2, 3.3(b)(ii) (but only to the extent, in the case
of Sections 3.2(a) and (b)(i) and Section 3.3(b)(ii), that such representations
and warranties relate to the entry by the Loan Parties into, and the performance
by the Loan Parties of their obligations under, the Loan Documents), 3.8, 3.12,
3.15, 3.16, and 3.17.

“Specified Transaction” means (a) any Disposition permitted pursuant to
Section 6.5(j) and (l); (b) any Investment permitted under Sections 6.6(q),
(s) and (t); (c) any incurrence of Indebtedness permitted under Section 6.2; and
(d) any issuance of Equity Interests of the Borrower.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Tranches shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Stock Certificates” means Collateral consisting of stock certificates (to the
extent constituting certificated securities within the meaning of the UCC)
representing capital stock of the Borrower’s Domestic Subsidiaries required as
Collateral pursuant to the Loan Documents for which a security interest can be
perfected by delivering such stock certificates.

“Subsidiary” means, with respect to any Person, any other Person the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial

 

  28   Credit Agreement



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
well as any other Person (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, by such Person or
(b) that is, as of such date, otherwise Controlled by such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall refer to a
Subsidiary of the Borrower.

“Surviving Corporation” is defined in the preamble.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Target” is defined in the preamble.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the first date on or before which all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) have been indefeasibly paid in full in cash, all Lender Provided
Hedging Agreements and Lender Provided Financial Service Products have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties thereto, and all Commitments shall have terminated.

“Total Debt” means all Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis, excluding (a) contingent obligations in
respect of Guarantees (except to the extent constituting Guarantees in respect
of Indebtedness of a Person other than the Borrower or any Subsidiary),
(b) obligations in respect of one or more Hedging Agreements, (c) Indebtedness
of the Borrower to Subsidiaries and Indebtedness of Subsidiaries to the Borrower
or to other Subsidiaries, (d) contingent obligations in respect of (i) letters
of credit issued by a Lender (other than Designated Letters of Credit) in an
amount not exceeding $500,000 at any time outstanding and (ii) Designated
Letters of Credit, and (e) Indebtedness of Non-Wholly Owned Subsidiaries.

“Total Debt to EBITDA Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation
Period ending on such day. Except for purposes of any determination of the Total
Debt to EBITDA Ratio under Section 6.1, in the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculation of the Total Debt to EBITDA Ratio
during the applicable Computation Period or subsequent to the end of the
applicable Computation Period and prior to or simultaneously with the event for
which the calculation of such ratio is made on a pro forma basis, then the Total
Debt to EBITDA Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Computation Period.

 

  29   Credit Agreement



--------------------------------------------------------------------------------

“Tranche” means a portion of the principal amount of all Loans (a) divided among
the Lenders according to their Applicable Percentages, (b) bearing interest at
the same rate and (c) if bearing interest based upon the Adjusted LIBO Rate,
having the same Interest Period.

“Transaction Costs” means, with respect to the Transactions or any Specified
Transaction, all transaction fees, charges and other amounts related to the
Transactions or such Specified Transaction (including, in each case, any
underwriting, commitment, arrangement, structuring or similar fees), merger and
acquisition fees (including any investment banking or brokerage fees), legal
fees and expenses, consulting and valuation fees, due diligence fees or any
other fees and expenses in connection therewith).

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof in accordance with the terms of this Agreement, (b) the
consummation of the Merger Transaction in accordance with the terms of the
Merger Agreement and (c) the repayment of the Debt to be Repaid in accordance
with the terms of this Agreement.

“Type” refers to whether the rate of interest on any Tranche is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state of the U.S. the laws of which are
required to be applied in connection with the issue of perfection of security
interests.

“UCC Filing Collateral” means Collateral consisting solely of assets for which a
security interest can be perfected by filing a UCC financing statement.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means at any time (a) as of the date hereof, each
Subsidiary of the Borrower listed on Schedule 5.10, (b) any Subsidiary of the
Borrower designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.10 subsequent to the date hereof and (c) any Subsidiary of an
Unrestricted Subsidiary; provided that Unrestricted Subsidiaries shall not
exceed 2.5% of (i) the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries, or (ii) the consolidated
assets (after intercompany eliminations) of the Borrower and its Subsidiaries,
in each case as of the last day of the most recently completed Computation
Period at the time of designation. For the avoidance of doubt, if at the time
that annual financial statements are delivered by the Borrower pursuant to
Section 5.1(a) or at the time of the consummation of any Acquisition (any such
date, a “Determination Date”), the amount set forth in clause (i) or (ii) above
exceeds such 2.5% threshold, then such Unrestricted Subsidiary (to the extent
that it is not an Excluded Subsidiary (without giving effect to clause (d) of
the definition thereof)) shall become a Restricted Subsidiary and in connection
therewith, the Borrower shall cause such Restricted Subsidiary to execute and
deliver such guaranties, security agreements, pledge agreements, mortgages,
financing statements and other documents to the Administrative Agent by no later
than 30 days following the Determination Date (or such later date as may be
reasonably agreed to by the Administrative Agent).

 

  30   Credit Agreement



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” is defined in Section 2.14(g).

“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the board of directors or
other governing body of such Person.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares required by
law) are owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.3 Accounting Terms and Determinations; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application

 

  31   Credit Agreement



--------------------------------------------------------------------------------

thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect), to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20,
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) without giving effect to any change
(including, without limitation, the adoption of ASU 2016-2-Leases (Topic 842))
to lease accounting rules from those in effect on the date hereof pursuant to
Accounting Standards Codification 840 and other lease accounting guidance as in
effect on the date hereof.

SECTION 1.4 Time of Day. Unless otherwise specified, all references herein to
time of day shall be references to New York, New York time (daylight or
standard, as applicable).

ARTICLE II

The Credits

SECTION 2.1 Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees severally to make a single Loan to the Borrower on
the Effective Date each in an amount equal to such Lender’s Commitment by making
immediately available funds available to the Administrative Agent’s designated
account on the Effective Date. After the making of the Loans, the Commitments
shall terminate. Amounts repaid in respect of the Loans may not be reborrowed.

SECTION 2.2 Loans. (a) The failure of any Lender to make a Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder.

(b) Each Lender at its option may make its Loan (or any portion thereof) by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan (or portion thereof) in accordance with the
terms of this Agreement.

(c) Subject to Section 2.10, the Loans shall be comprised entirely of Base Rate
Tranches or Eurodollar Tranches as the Borrower may request in accordance with
this Agreement.

 

  32   Credit Agreement



--------------------------------------------------------------------------------

(d) At the commencement of each Interest Period for any Eurodollar Tranche, such
Eurodollar Tranche shall be in an aggregate amount that is an integral multiple
of $5,000,000 and not less than $5,000,000. Tranches of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of five Eurodollar Tranches outstanding.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue any Tranche as, a
Eurodollar Tranche if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.3 Request for Loans. To request the Loans to be made on the Effective
Date, the Borrower shall notify the Administrative Agent of such request by
submitting a Borrowing Request signed by the Borrower by (a) in the case of a
Eurodollar Tranche, not later than 11:00 a.m. three Business Days before the
Effective Date or (b) in the case of a Base Rate Tranche, not later than 11:00
a.m. one Business Day before the Effective Date. Each such Borrowing Request
shall specify the following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Loans;

(ii) the date such Loans are to be made, which shall be a Business Day;

(iii) whether such Loans are to consist of Base Rate Tranches or a Eurodollar
Tranches, or both;

(iv) in the case of a Eurodollar Tranche, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number the bank account to which funds are to be disbursed.

If no election as to the Type of Tranche is specified, then the requested Loans
shall consist of a single Base Rate Tranche. If no Interest Period is specified
with respect to any requested Eurodollar Tranche, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made on the Effective Date.

SECTION 2.4 Funding of the Loans. (a) The Loans shall be made as provided in
Section 2.1. The Administrative Agent will make such Loans available to the
Borrower by promptly transferring the amounts so received, in like funds, via
wire transfer to the bank account designated by the Borrower in the Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Effective Date that such Lender will not make available to the
Administrative Agent such Lender’s Loan, the Administrative Agent may in its
sole discretion assume that such Lender has made such share available on such
date in accordance with clause (a) of this Section and may, in its sole
discretion in reliance upon such assumption, make available to the Borrower a

 

  33   Credit Agreement



--------------------------------------------------------------------------------

corresponding amount. In such event, if a Lender has not in fact made its Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to Base Rate Tranches. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent. Nothing in this Section 2.4(b) shall obligate the
Administrative Agent to prefund any amount.

SECTION 2.5 Interest Elections. (a) The Loan Tranches initially shall be of the
Types specified in the Borrowing Request and, in the case of a Eurodollar
Tranche, shall have an initial Interest Period as specified in such Borrowing
Request or as otherwise specified in Section 2.3. Thereafter, the Borrower may
elect to convert any Tranche to a different Type or to continue such Tranche
and, in the case of a Eurodollar Tranche, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Tranche, in which case each such
portion shall be allocated ratably among the Lenders and the Tranches comprising
each such portion shall be considered a separate Tranche.

(b) If the Borrower elects to continue or convert a Tranche pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
submitting an Interest Election Request signed by the Borrower by the time that
the Borrowing Request would be required under Section 2.3. Each such Interest
Election Request shall be irrevocable and shall be submitted in the manner
required by the Administrative Agent from time to time.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.2:

(i) the Tranche to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Tranche (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Tranche);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Tranche is to be a Base Rate Tranche or a Eurodollar
Tranche; and

 

  34   Credit Agreement



--------------------------------------------------------------------------------

(iv) if the resulting Tranche is a Eurodollar Tranche, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Tranche but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Tranche.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Tranche prior to the end of the Interest Period
applicable thereto, then, unless such Eurodollar Tranche is repaid as provided
herein, at the end of such Interest Period such Tranche shall be converted to a
Base Rate Tranche. Notwithstanding any contrary provision hereof, if an Event of
Default under Section 7.1(a), (b), (h), or (i) has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default under
Section 7.1(a), (b), (h), or (i) is continuing (i) no outstanding Tranche may be
converted to or continued as a Eurodollar Tranche and (ii) unless repaid, each
Eurodollar Tranche shall become a Base Rate Tranche at the end of the Interest
Period applicable thereto.

SECTION 2.6 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then-unpaid principal amount of the Loans on the Maturity Date.

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the Loans in installments equal to such
Lender’s Applicable Percentage of the aggregate principal amount of the Loans as
follows:

 

Payment Date

   Amount  

June 30, 2016

   $ 1,875,000   

September 30, 2016

   $ 1,875,000   

December 31, 2016

   $ 1,875,000   

March 31, 2017

   $ 1,875,000   

June 30, 2017

   $ 3,750,000   

September 30, 2017

   $ 3,750,000   

December 31, 2017

   $ 3,750,000   

March 31, 2018

   $ 3,750,000   

June 30, 2018

   $ 7,500,000   

September 30, 2018

   $ 7,500,000   

December 31, 2018

   $ 7,500,000   

March 31, 2019

   $ 7,500,000   

June 30, 2019

   $ 11,250,000   

September 30, 2019

   $ 11,250,000   

December 31, 2019

   $ 11,250,000   

March 31, 2020

   $ 11,250,000   

June 30, 2020

   $ 13,125,000   

September 30, 2020

   $ 13,125,000   

December 31, 2020

   $ 13,125,000   

March 31, 2021

   $ 13,125,000   

 

  35   Credit Agreement



--------------------------------------------------------------------------------

(c) Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain a Register pursuant to
Section 11.4(c) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Tranches hereunder and the Interest Period, if any, applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to clause (c) or (d) of
this Section shall be prima facie evidence of the existence and amounts of the
Obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.

(f) Any Lender may request that the Loan made by it be evidenced by a promissory
note (each, a “Note”) in the form of Exhibit A. In such event, the Borrower
shall prepare, execute and deliver to such Lender a Note payable to such Lender
and its registered assigns). Thereafter, the Loan evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.4) be represented by one or more Notes payable to the payee named
therein.

SECTION 2.7 Prepayment of Loans. (a) Voluntary. The Borrower shall have the
right at any time and from time to time to prepay the Loans in whole or in part,
without penalty or premium subject to (i) prior notice in accordance with clause
(c) of this Section, and (ii) the requirements of Section 2.13.

(b) Mandatory. The Borrower shall make a prepayment of the Loans until paid in
full upon the occurrence of any of the following at the following times and in
the following amounts:

(i) No later than five (5) Business Days after the receipt by any Loan Party or
any Restricted Subsidiary of any Net Cash Proceeds from any Asset Sale, in an
amount equal to 100% of such Net Cash Proceeds; provided, that (x) upon written
notice to the Administrative Agent, the Borrower, directly or through one or
more of its Subsidiaries, shall have the option to invest such Net Cash Proceeds
within 365 days of receipt thereof

 

  36   Credit Agreement



--------------------------------------------------------------------------------

in assets of the general type used in the business of the Borrower and its
Subsidiaries, and (y) this subsection shall not require any such prepayment with
respect to Net Cash Proceeds received on account of an Asset Sale so long as the
cumulative Net Cash Proceeds on (1) Asset Sales consummated by the Borrower and
the Restricted Subsidiaries that are Domestic Subsidiaries does not exceed on
and prior to the Maturity Date $7,500,000 and (2) Assets Sales consummated by
the Restricted Subsidiaries that are Foreign Subsidiaries does not exceed on and
prior to the Maturity Date, $10,000,000 (the “Foreign Asset Sale Cap”),
provided, however, that the Net Cash Proceeds of Asset Sales consummated by
Restricted Subsidiaries that are Foreign Subsidiaries in the 12 month period
following the Effective Date in an aggregate amount not exceeding $10,000,000
shall be excluded for purposes of calculating the Foreign Asset Sale Cap.

(ii) No later than five (5) Business Days after the receipt by any Loan Party or
any Subsidiary of any Net Cash Proceeds from any Recovery Event, in an amount
equal to 100% of such Net Cash Proceeds; provided, that (x) upon written notice
to the Administrative Agent, the Borrower, directly or through one or more of
its Subsidiaries, shall have the option to invest such Net Cash Proceeds within
365 days of receipt thereof in assets of the general type used in the business
of the Borrower and its Subsidiaries, and (y) this subsection shall not require
any such prepayment with respect to Net Cash Proceeds received on account of a
Recovery Event not exceeding $3,000,000 so long as the cumulative Net Cash
Proceeds received on account of all Recovery Events on and prior to the Maturity
Date does not exceed $7,500,000.

(iii) Concurrently with the receipt by any Loan Party or any Subsidiary of any
Net Cash Proceeds from any issuance of any Indebtedness of any Loan Party or any
Subsidiary (excluding Indebtedness permitted by clauses (a) through (q) of
Section 6.2), in an amount equal to 100% of such Net Cash Proceeds.

(c) Notice Matters. The Borrower shall notify the Administrative Agent by
submitting a written notice signed by the Borrower (by hand delivery or, if
arrangements for doing so have been approved by the Administrative Agent,
electronic communication) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Tranche, not later than 11:00 a.m. three Business
Days before the date of prepayment, or (ii) in the case of prepayment of a Base
Rate Tranche, not later than 11:00 a.m. one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount to be prepaid provided, however, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, incurrence of other Indebtedness or
consummation of another transaction, in which case such notice may be revoked by
the Borrower if such condition is not satisfied prior to the stated effective
date of the termination or reduction set forth in such notice. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.9. If a Eurodollar Tranche is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.13.

(d) Application of Payment. Voluntary prepayments of the Loans pursuant to
Section 2.7(a) shall be applied to the remaining installments of the Loans in
the direct order of maturity. Mandatory prepayments of the Loans pursuant to
Section 2.7(b) shall be applied ratably to the remaining installments of the
Loans on a pro rata basis.

 

  37   Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.8 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Lenders fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Lenders.

(c) All fees payable under this Section shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive absent manifest
error.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances.

SECTION 2.9 Interest. (a) Base Rate Tranches shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b) Each Eurodollar Tranche shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Eurodollar Tranche plus the Applicable
Rate.

(c) Notwithstanding anything to the contrary herein, at any time an Event of
Default pursuant to Section 7.1(a), (b), (h), or (i) exists, (i) the Applicable
Rate with respect to the Loans shall be increased by 2%; and (ii) all other
amounts (other than the amounts in clause (c)(i) above) payable by the Borrower
hereunder shall bear interest at a rate 2% above the rate applicable to Base
Rate Tranches as provided in clause (a) above, in each of the foregoing clauses
(c)(i) and (ii), after as well as before judgment.

(d) Accrued interest on the Loans shall be payable in arrears on each Interest
Payment Date for such Loans; provided that (i) interest accrued pursuant to
clause (c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of the Loans, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Tranche prior to the
end of the current Interest Period therefor, accrued interest on such Eurodollar
Tranche shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

  38   Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.10 Alternate Rate of Interest. Notwithstanding any other provision of
this Agreement, if prior to the commencement of any Interest Period for a
Eurodollar Tranche:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for an Interest Period with the duration of
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Eurodollar
Tranche for an Interest Period with the duration of such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, followed promptly by written confirmation thereof
delivered by electronic communication as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, then (i) any Interest
Election Request that requests the conversion of any Tranche to, or continuation
of any Tranche as, a Eurodollar Tranche with an Interest Period having the
duration of such Interest Period shall be ineffective and (ii) if any Interest
Election Request requests a Eurodollar Tranche with an Interest Period having
the duration of such Interest Period, such Tranche shall have an Interest Period
with the shortest available duration described in the definition of “Interest
Period” or, in the absence of any such available duration, as a Base Rate
Tranche.

SECTION 2.11 Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);

(ii) subject any Recipient to any Taxes (except to the extent such Taxes are
Indemnified Taxes for which relief is sought under Section 2.14, Taxes described
in clauses (b) through (d) of the definition of “Excluded Taxes” or Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loan made by
such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Tranches (or, in the case of any Change in Law with
respect to Taxes, any Loan), or to reduce the amount of any sum received or
receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender or other
Recipient, the Borrower will pay to such Lender or other Recipient, as the case
may be, such additional amount or

 

  39   Credit Agreement



--------------------------------------------------------------------------------

amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered but only to the extent
that such Lender shall impose substantially similar charges on substantially
similar borrowers.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loan made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered but only to the extent that such Lender shall impose substantially
similar charges on substantially similar borrowers.

(c) Certificates for Reimbursement. A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender or other
Recipient or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender or other Recipient, as
the case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
other Recipient, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).

SECTION 2.12 Change in Legality. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain, or convert any Tranche into, a Eurodollar Tranche, then, upon written
notice by such Lender to the Borrower and to the Administrative Agent, which
notice shall specify the extent of such unlawfulness (e.g., whether such
unlawfulness applies to Eurodollar Tranches generally or only to Interest
Periods of a particular length):

(a) any request for the making or continuation of, or the conversion of Base
Rate Tranches into, Eurodollar Tranches shall, solely as to such Lender and to
the extent a Eurodollar Tranche by such Lender would be (or during the
applicable Interest Period would become) unlawful, be disregarded and the
portion of the Loan such Lender that would be part of the applicable Eurodollar
Tranche shall be made as, converted to or continue to be maintained as a Base
Rate Tranche (or bear interest at such other rate as may be agreed between the
Borrower and such Lender); and

 

  40   Credit Agreement



--------------------------------------------------------------------------------

(b) each outstanding Eurodollar Tranche of such Lender shall, on the last day of
the Interest Period therefor (unless such Tranche may be continued as a
Eurodollar Tranche for the full duration of any requested new Interest Period
without being unlawful) or on such earlier date as such Lender shall specify is
necessary pursuant to the applicable Change in Law, convert to a Base Rate
Tranche.

SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Tranche other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Tranche other than on the last day of the
Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Tranche on the date specified in any notice
delivered pursuant hereto then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Tranche, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Tranche had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Tranche, for the period from the date of such event
to the last day of the then-current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Tranche) over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
Dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

SECTION 2.14 Taxes.

(a) Defined Terms. For purposes of this Section 2.14, the term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

  41   Credit Agreement



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower hereby indemnifies each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or any Lender,
the Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority or indemnify the Administrative Agent or
such Lender, in accordance with Applicable Law or at the option of the
Administrative Agent or such Lender; provided that neither the Administrative
Agent nor any Lender shall be under any obligation to provide any such notice to
the Borrower. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed

 

  42   Credit Agreement



--------------------------------------------------------------------------------

documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.14(g)(ii)(A) and (ii)(B) and 2.14(h) below) shall not be required if,
in the Lender’s reasonable judgment, such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W8-BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W8-BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A)

 

  43   Credit Agreement



--------------------------------------------------------------------------------

of the IRC, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the IRC, or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W8-BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W8-BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(h) Documentation Required by FATCA. If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of determining withholding Taxes imposed under FATCA, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

  44   Credit Agreement



--------------------------------------------------------------------------------

(i) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this clause (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (i), in no event will a
Recipient be required to pay any amount to an indemnifying party pursuant to
this clause (i) the payment of which would place such Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (i)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(j) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(k) Updates. Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.14 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.11, 2.13 or 2.14, or otherwise) prior to 2:00 p.m. on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest thereon
and fees with respect thereto. All such payments shall be made to the
Administrative Agent at its offices at 452 Fifth Avenue, New York, New York
10018, except that payments pursuant to Sections 2.11, 2.13, 2.14 and 9.3 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

 

  45   Credit Agreement



--------------------------------------------------------------------------------

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Loan
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Loan and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing to them; provided that:

(x) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(y) the provisions of this Section 2.15(b) shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in its Loan to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.15(b) shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may in its sole discretion assume that the
Borrower has made such payment on such date in accordance herewith and may, in
its sole discretion in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. Nothing in this Section 2.15(c) shall obligate
the Administrative Agent to prefund any amount.

 

  46   Credit Agreement



--------------------------------------------------------------------------------

(d) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 11.3(c) are several and not joint. The failure of any Lender
to make a Loan , to fund any such participation or to make any payment under
Section 11.3(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.3(c).

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or delivers a notice described in Section 2.12,
or requires the Borrower to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce any amount
payable pursuant to Section 2.11 or 2.14, or illegality, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if any Lender delivers a notice described in Section 2.12 or if
the Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.16(a) (each
such Lender, an “Increased Cost Lender”), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.4), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or Section 2.14) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.4;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loan, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

  47   Credit Agreement



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any such assignment resulting from a notice of illegality
under Section 2.12, such assignment will eliminate such illegality;

(v) such assignment does not conflict with Applicable Law; and

(vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Assumption necessary to effect any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.16. Each Lender
agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as an Increased Cost Lender, Non-Consenting Lender or
Defaulting Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effect such
assignment in accordance with Section 11.4. In the event that a Lender does not
comply with the requirements of the immediately preceding sentence within one
(1) Business Day after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 11.4
on behalf of an Increased Cost Lender, Non-Consenting Lender or Defaulting
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to Section 11.4.

SECTION 2.17 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.8, shall be applied at such time or
times as may be determined by the

 

  48   Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, so long as no Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fourth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if such payment is a
payment of the principal amount of any Loan in respect of which such Defaulting
Lender has not fully funded its appropriate share, such payment shall be applied
solely to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment the Loan of such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata under the Facility. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.17(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments under the Facility,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustment will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

SECTION 2.18 Amend and Extend Option.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity date of any
Loans with a like maturity date to the extended maturity date specified in such
notice (each group of Loans as so extended, as well as the group of the original
Loans (and related outstandings) (in each case not so extended), being a
“portion”; any Extended Loans shall constitute a separate portion of Loans from
the portion of Loans from which they were converted). Such notice shall (i) set
forth the amount of the applicable portion of Loans that will be subject to the
Extension (which shall be in minimum increments of $5,000,000 and a minimum
amount of $25,000,000), (ii) set forth the date on which such Extension is
requested to become effective (which shall be not less than ten (10) Business
Days nor more than sixty (60) days after the date of such Extension notice (or
such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)) and (iii) identify the relevant portion of Loans to which such
Extension relates. Each Lender holding

 

  49   Credit Agreement



--------------------------------------------------------------------------------

Loans in the applicable portion shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender holding Loans in such portion pursuant
to procedures established by, or reasonably acceptable to, the Administrative
Agent and the Borrower. If the aggregate principal amount of the Loans in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of the Loans subject to the
Extension Offer as set forth in the Extension notice, then the Loans of Lenders
of the applicable portion shall be extended ratably up to such maximum amount
based on the respective principal amounts with respect to which such Lenders
have accepted such Extension Offer. No Extension shall constitute a voluntary or
mandatory payment or prepayment for purposes of Section 2.7.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default shall have occurred and be continuing immediately
prior to and immediately after giving effect to such Extension, (ii) the
representations and warranties of the Loan Parties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, and (iii) the terms of such Extended Loans shall comply with clause
(c) of this Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Loan shall be no earlier than
the Maturity Date, (ii) the weighted average life to maturity of the Extended
Loans shall be no shorter than the remaining weighted average life to maturity
of the existing Loans, (iii) the Extended Loans will rank pari passu in right of
payment with respect to security with the existing Loans and the borrower and
guarantors of the Extended Loans shall be the same as the Borrower and
Guarantors with respect to the existing Loans, (iv) the interest rate margin,
rate floors, fees, original issue discount and premium applicable to any
Extended Loan shall be determined by the Borrower and the applicable extending
Lenders, (v) the Extended Loans may participate on a pro rata or less than pro
rata (but not greater than pro rata) basis in voluntary or mandatory prepayments
with the other Loans, and (vi) the terms of the Extended Loans shall be
substantially identical to the terms of the Loans that are not being extended
(except as set forth in clauses (c)(i) through (v) above); provided, that, such
other terms and conditions of such Extended Loans may be more favorable to the
Lenders providing such Extended Loans, as applicable, if and to the extent
(A) the Lenders under the Loans not being extended also receive the benefit of
such more favorable terms or (B) any such terms apply only after the Maturity
Date.

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendment necessary to establish Extended Loans as a new portion of Loans and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new portion (including to

 

  50   Credit Agreement



--------------------------------------------------------------------------------

preserve the pro rata treatment of the extended and non-extended portions and to
permit accrued interest and fees to share ratably in the benefits of this
Agreement and the other Loan Documents and to include appropriately the Lenders
holding the extended and non-extended portions in any determination of the
Required Lenders on substantially the same basis as the Lenders prior to such
inclusion), in each case on terms consistent with this Section. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Loans on such terms as
may be set forth in the relevant Extension notice) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section.

SECTION 2.19 Incremental Facility. After the Effective Date, the Borrower will
have the right, without the consent of the Lenders, to establish a revolving
credit facility under this Agreement (the “Incremental Facility”); provided that
(a) after giving effect to the Incremental Facility, the outstanding principal
amount of Loans outstanding under all portions of the Facility plus the
commitments under the Incremental Facility (whether funded or not), shall not
exceed $150,000,000, (b) all representations and warranties set forth in Article
III and the other Loan Documents must be true and correct in all material
respects upon giving effect to the Incremental Facility and no Default shall
have occurred or be continuing at either the time of the request or the
effective date of such increase, (c) any such increase must be in a minimum
amount of $25,000,000 and in integral multiples of $5,000,000 in excess thereof,
and (d) after giving effect to the Incremental Facility, on a pro forma basis,
the Total Debt to EBITDA Ratio will be no greater than 0.50 to 1.00 less than
the level set forth in Section 6.1(b) for such Computation Period, and (e) the
Borrower shall be in compliance on a pro forma basis with the covenant set forth
in Section 6.1(a), in each case under this clause (e), as of the effective date
of the Incremental Facility (assuming that the Incremental Facility is fully
drawn). The Borrower shall offer, in consultation with the Administrative Agent,
the Incremental Facility to the Lenders (but no Lender will have an obligation
to commit to all or any portion of the Incremental Facility). If the Lenders are
not willing to commit to the Incremental Facility, the Borrower may offer the
Incremental Facility or any portion thereof to other third party financial
institutions (which must be reasonably acceptable to the Administrative Agent);
provided that such new third party institution must have a commitment of at
least $15,000,000. The Incremental Facility shall be established on terms
customary for transactions of its size and type and (i) shall contain
representations and warranties, covenants, indemnification provisions, events of
default and other material terms that are identical to the Facility (unless
otherwise reasonably satisfactory to the Lenders), (ii) provide for any
revolving lenders thereunder to be secured on a pari passu basis with the
Lenders under the Facility, (iii) appoint the Administrative Agent as agent for
the revolving lenders (whether or not the Administrative Agent, as Lender, is
participating thereunder), and (iv) will rank pari passu in right of payment and
with respect to security with the Facility and the borrower and guarantors of
the Incremental Facility shall be the same as the Borrower and Guarantors with
respect to the Facility.

In connection with any Incremental Facility, the Borrower, the Administrative
Agent and each applicable Lender shall execute and deliver to the Administrative
Agent an Incremental Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental
Facility. Any Incremental Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as

 

  51   Credit Agreement



--------------------------------------------------------------------------------

may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of the Incremental Facility on
terms consistent with this Section (including amendments to permit accrued
interest and fees to share ratably in the benefits of this Agreement and the
other Loan Documents and to include appropriately the Lenders holding such
Incremental Facility in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Incremental Facility on such
terms as may be set forth in the relevant Incremental Amendment) and hereby
waive the requirements of any provision of this Agreement or any other Loan
Document that may otherwise prohibit any such Incremental Facility or any other
transaction contemplated by this Section.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.1 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.2 Authorization; Enforceability.

(a) The Transactions are within the corporate or limited liability powers of the
Loan Parties and have been duly authorized by all necessary organizational
action (including, if applicable, equityholder action).

(b) This Agreement (i) has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is a party thereto and (ii) constitutes, or will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, concepts of reasonableness and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.3 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect, (b) will not violate
(i) any Applicable Law, (ii) the charter, by-laws or other organizational
documents of the Borrower or any Restricted Subsidiary or (iii) any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or their

 

  52   Credit Agreement



--------------------------------------------------------------------------------

assets, and (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary (except for Liens under the
Security Documents) except, in the case of clauses (b)(i), (b)(iii) and (c) to
the extent such violation could not be reasonably be expected to have a Material
Adverse Effect.

SECTION 3.4 Financial Condition; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to the Lenders (i) the audited
financial statements of the Borrower and its Subsidiaries for the fiscal years
ended December 31, 2013, December 31, 2014, and December 31, 2015 and
(ii) interim financial statements of the Borrower and its Subsidiaries for each
fiscal quarter ending after December 31, 2014, through and including the most
recent fiscal quarter ended at least 45 days prior to the Effective Date. Such
financial statements present fairly in all material respects the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) The Borrower has heretofore furnished to the Lenders pro forma consolidated
financial statements of the Borrower and its Subsidiaries giving effect to the
Transactions for the twelve month period ended as of the last day of the
Borrower’s fiscal year ended December 26, 2015. Such pro forma consolidated
financial statements have been prepared in good faith by the Borrower, based on
assumptions that at the time prepared were believed by the Borrower to be
reasonable, and accurately reflect all adjustments required to be made to give
effect to the Transactions and present fairly in all material respects on a pro
forma basis the pro forma consolidated financial position of Borrower and its
consolidated Subsidiaries as of such date, assuming that the Transactions had
actually occurred at such date; provided that such pro forma balance sheet may
exclude the effects of purchase accounting adjustments.

(c) Neither the Borrower nor any Subsidiary has any material liabilities,
contingent or otherwise, or forward or long-term commitments that are not
disclosed in the financial statements referred to in Section 3.4(a) or (b) or in
the notes thereto. No Material Adverse Effect has occurred since December 31,
2015.

(d) All balance sheets, all statements of income and of cash flows and all other
financial information of the Borrower and its Subsidiaries furnished pursuant to
Section 5.1(a) or Section 5.1(b) have been and will for periods following the
Effective Date be prepared in accordance with GAAP consistently applied and do
or will present fairly in all material respects the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.

(e) The Borrower has heretofore furnished to the Lenders forecasts prepared by
management of the Borrower and its Subsidiaries of balance sheets, income
statements and cash flow statements on a quarterly basis for the first two years
following the Effective Date and on an annual basis for the next three years
thereafter (such forecasts to be prepared in accordance with GAAP and with
adequate text explaining the assumptions from which they were prepared). Such
forecasts were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts,

 

  53   Credit Agreement



--------------------------------------------------------------------------------

and represented, at the time of delivery, the Borrower’s reasonable estimate of
its future financial condition and performance, it being understood that such
forecasts (i) are subject to significant uncertainties and contingencies, many
of which are beyond the Borrower’s control, that no assurance can be given that
any particular projections will be realized, that actual results may differ and
that such differences may be material and (ii) are not a guarantee of
performance.

SECTION 3.5 Properties. (a) Each of the Borrower and its Restricted Subsidiaries
has (i) in the case of owned real property, good and insurable title to, (ii) in
the case of owned personal property, good and valid title to and (iii) in the
case of leased real property or personal property, valid and enforceable
leasehold interests (as the case may be) in, all its real property and personal
property necessary or used in the ordinary conduct of its business, except for
defects in title that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The property of the Borrower
and its Restricted Subsidiaries is subject to no Liens, other than Liens
permitted by Section 6.3.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents, domain names and other
intellectual property material to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such failures to own or be licensed and any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.6 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Restricted Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, any other Loan Document or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, with respect to any real property
currently or formerly owned or operated by Borrower or any Restricted Subsidiary
(i) there has been no release of Hazardous Materials at, from, or to such real
property, including the soils, surface waters, or ground waters thereof, and
(ii) there are no conditions at such real property which, in each case, with the
passage of time, or giving of notice, or both, would be reasonably likely to
result in an Environmental Liability.

 

  54   Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.7 Compliance with Laws and Agreements. Each of the Borrower and its
Restricted Subsidiaries is in compliance with all Applicable Law, except with
respect to any failure to comply that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. Each of the
Borrower and its Restricted Subsidiaries is in compliance with all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the Transactions.

SECTION 3.8 Investment Company Status; Other Laws. Neither the Borrower nor any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.9 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all federal and other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
federal and other material Taxes required to have been paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves.

SECTION 3.10 ERISA Compliance. Each Plan is in compliance in all material
respects with all applicable requirements of ERISA, the IRC and other Applicable
Law. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The Borrower and each ERISA Affiliate has complied with
the Funding Rules with respect to each Pension Plan, and no waiver of the
minimum funding requirements under the Funding Rules has been applied for or
obtained.

SECTION 3.11 Insurance. Set forth on Schedule 3.11 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Effective Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). The properties of
the Borrower and its Restricted Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of the Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

SECTION 3.12 Use of Proceeds; Margin Regulations.

(a) The proceeds of the Loans are intended to be and shall be used solely for
the purposes set forth in and permitted by Section 5.7.

(b) Neither the Borrower nor any Restricted Subsidiary is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock.

 

  55   Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.13 Subsidiaries; Equity Interests. The Borrower has no Subsidiaries
other than those specifically disclosed in Part I of Schedule 3.13, and any
Subsidiaries that are permitted to have been organized or acquired after the
Effective Date in accordance with Section 6.6. All of the outstanding Equity
Interests in Subsidiaries disclosed in Part I of Schedule 3.13 have been validly
issued, are fully paid and nonassessable and, as of the Effective Date, are
owned by a Loan Party in the amounts specified on Part I of Schedule 3.13 free
and clear of all Liens (other than Liens under the Security Documents and Liens
permitted under Section 6.3). The Borrower has no equity investments in any
other Person other than those specifically disclosed in Part II of Schedule 3.13
or permitted to have been acquired after the Effective Date in accordance with
Section 6.6.

SECTION 3.14 Disclosure. Neither the Perfection Certificate nor any of the other
written reports, financial statements, certificates or other written information
(other than forward-looking information and projections and information of a
general economic nature and general information about the Borrower’s industry)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith on the basis of
the assumptions believed by the Borrower to be reasonable at the time made, it
being understood that such forecasts (i) are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, that no assurance can be given that any particular
projections will be realized, that actual results may differ and that such
differences may be material and adverse and (ii) are not a guarantee of
performance.

SECTION 3.15 Security Documents.

(a) The Security Agreement, upon execution and delivery thereof by the parties
thereto, is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. When UCC financing
statements in appropriate form are or have been filed in the appropriate filing
offices listed in the Perfection Certificate, the Liens created under the
Security Agreement in such Collateral (other than Intellectual Property, as
defined in the Security Agreement and Deposit Accounts, as defined in the
Security Agreement) shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the
Collateral in which a security interest is granted under the Security Agreement
to the extent a security interest in such Collateral can be perfected by filing
under the UCC, prior and superior in right to any other Person (except for Liens
permitted by Section 6.3).

(b) The Pledge Agreement, upon execution and delivery thereof by the parties
thereto, is effective to create in favor of the Administrative Agent, for the
benefit of the Secured

 

  56   Credit Agreement



--------------------------------------------------------------------------------

Parties, a legal, valid and enforceable security interest in the Pledged
Collateral described therein and proceeds thereof. When the Stock Certificates
are delivered to the Administrative Agent, together with appropriate stock
powers executed by an appropriate person in blank, the Liens created under the
Pledge Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such Stock
Certificates, prior and superior in right to any other Person. When UCC
financing statements in appropriate form are or have been filed in the
appropriate filing offices listed in the Perfection Certificate, the Liens
created under the Pledge Agreement in such Pledged Collateral shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Collateral in which a security interest is
granted under the Pledge Agreement to the extent a security interest in such
Pledged Collateral can be perfected by filing under the UCC, prior and superior
in right to any other Person (except for Liens permitted by Section 6.3).

(c) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the mortgaged real property described therein and proceeds thereof and
when the Mortgages are or have been recorded in the appropriate offices, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Real Properties
and the proceeds thereof, as security for the Secured Obligations, in each case
prior and superior in right to any other Person (except for Real Property
Permitted Encumbrances applicable to the real property subject to such
Mortgage).

(d) Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the appropriate filing offices listed in the
Perfection Certificate, the Liens created under the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by filing in
the United States Patent and Trademark Office, in each case prior and superior
in right to any other Person (except for Liens permitted under Section 6.3(a),
(b) and (c), it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof.

SECTION 3.16 Solvency, etc. On the Effective Date, and immediately prior to and
after giving effect to the Loans hereunder and the use of the proceeds thereof,
(a) the fair value of the property of the Borrower and its Subsidiaries (on a
consolidated basis) is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries (on a
consolidated basis), (b) the present fair salable value of the assets of the
Borrower and its Subsidiaries (on a consolidated basis) is not less than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries (on a consolidated basis) on their debts as they become
absolute and matured, (c) the Borrower and its Subsidiaries do not intend to,
and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature, (d) the Borrower and
its Subsidiaries (on a consolidated basis) are not engaged in business or a
transaction, and are not about to engage in

 

  57   Credit Agreement



--------------------------------------------------------------------------------

business or a transaction, for which their property would constitute an
unreasonably small capital, and (e) the Borrower and its Subsidiaries are able
to pay their debts and liabilities, contingent obligations and other commitments
as they become absolute and matured in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

SECTION 3.17 Sanctions and Anti-Bribery.

(a) None of the Borrower, any of its Subsidiaries, or, to the knowledge of the
Borrower, any director or officer, or any employee, agent, or Affiliate, of the
Borrower or any of its Subsidiaries is a Person that is, or is owned 50 percent
or more or controlled by Persons that are, (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or the Hong
Kong Monetary Authority (collectively, “Sanctions”), or (ii) located , organised
or resident in a country or territory that is, or whose government is, the
subject of Sanctions, including, without limitation, currently, the Crimea
Region, Cuba, Iran, North Korea, Sudan and Syria.

(b) The Borrower and, to the knowledge of the Borrower, its Affiliates are in
compliance in all material respects with the United Kingdom Bribery Act 2010,
the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”), and all other
applicable anti-corruption laws and have instituted and maintain policies and
procedures reasonably designed to ensure continued compliance therewith.

SECTION 3.18 Real Property. Set forth on Schedule 3.18 is a complete and
accurate list, as of the Effective Date, of the address of each parcel of real
property, together with, in the case of leased real property, the name and
mailing address of the lessor of such real property and, in the case of owned
real property, the legal description and the parcel number thereof.

SECTION 3.19 Absence of Defaults. No event has occurred or is continuing:
(a) which constitutes a Default; or (b) which constitutes a default or event of
default by the Borrower or any of its Restricted Subsidiaries under: (i) any
Material Contract (including the Merger Agreement); or (ii) any judgment, decree
or order to which the Borrower or any of its Restricted Subsidiaries is a party
or by which the Borrower or any of its Restricted Subsidiaries or any of their
respective properties may be bound that, in each case under this clause (b),
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect

 

  58   Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent

SECTION 4.1 Effective Date. The obligations of the Lenders to make the Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.2):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include an email transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent:

(i) a counterpart of the Security Agreement executed by each Loan Party;

(ii) a counterpart of the Pledge Agreement executed by each Loan Party that owns
an Equity Interest in a Subsidiary that is required to be pledged thereunder,
together with, in the case of any Equity Interest owned by a Loan Party that is
evidenced by a Stock Certificate, such Stock Certificate, endorsed or
accompanied by a duly executed instrument of transfer to the Administrative
Agent or in blank;

(iii) subject to the penultimate paragraph of this Section 4.1 each document
(including UCC financing statements) required by the Security Documents or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior to all other Liens (subject only to Liens permitted pursuant to
Section 6.3), in proper form for filing, registration or recording (including,
without limitation, IP Filings with respect to patents, trademarks, copyrights
and related intellectual property assets issued by, registered with or for which
applications for issuance or registration have been filed with, United States
Patent and Trademark Office and the United States Copyright Office); provided,
however, that notwithstanding anything contained herein to the contrary, no
Mortgages or Collateral Access Agreements shall be required to be delivered
hereunder on or prior to the dates specified in the penultimate paragraph of
this Section 4.1;

(iv) certified copies of UCC and other Lien search reports dated a date near to
the Effective Date, listing all effective financing statements and other Lien
filings that name any Loan Party (under their current names and any previous
names) as debtors, together with (A) copies of such financing statements or
other Lien filings and (B) such UCC termination statements or amendments or
other Lien terminations as the Administrative Agent may request;

(v) a completed Perfection Certificate dated the Effective Date and signed by
the Loan Parties, together with all attachments contemplated thereby;

(vi) such documents, incumbency and other certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Loan Parties, the authorization of the Loan
Documents, the identity,

 

  59   Credit Agreement



--------------------------------------------------------------------------------

authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents (it being understood and agreed that the Administrative Agent and the
Lenders shall be entitled to conclusively rely on such documents, incumbency and
certificates until notice is received by the Administrative Agent from the
Borrower to the contrary);

(vii) a certificate, dated the Effective Date and signed by a Responsible
Officer of the Borrower, confirming (1) the Specified Representations are true
and correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) and (b) the Specified Merger Agreement
Representations are true and correct in all respects, but only to the extent
that the Borrower or the Merger Sub have the right to terminate its obligations
under the Merger Agreement or otherwise decline to close the Merger Transaction
as a result of a breach of any such Specified Merger Agreement Representations
or any such Specified Merger Agreement Representations not being accurate (in
each case, determined without regard to any notice requirement); and

(viii) a Solvency Certificate as to the Borrower and its Subsidiaries on a
consolidated basis, executed by a Financial Officer.

(c) The Administrative Agent shall have received an opinion of (i) Davis Polk &
Wardwell LLP, New York counsel to the Loan Parties, (ii) Miller Nash Graham &
Dunn LLP, special Oregon counsel to the Loan Parties, (iii) Morris, Nichols,
Arsht & Tunnell LLP, special Delaware counsel to the Loan Parties and
(iv) Weintraub Tobin Chediak Coleman Grodin Law Corporation, special California
counsel to the Loan Parties, in each case addressed to the Administrative Agent
and each Lender. For the avoidance of doubt, the deliverables under this
Section 4.1(c) shall not include any legal opinion that would otherwise be
required to be delivered in connection with any Mortgage, as set forth in
Section 5.8(b) hereof.

(d) The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that all Debt to be Repaid has been (or
concurrently with the borrowing of the Loans will be) paid in full, and that all
agreements and instruments governing the Debt to be Repaid and that all Liens
securing such Debt to be Repaid have been (or concurrently with the borrowing of
the Loans will be) terminated (other than unasserted and contingent
reimbursement and indemnity obligations).

(e) The Administrative Agent will have received, in form and substance
reasonably satisfactory to the Administrative Agent, a fully-executed copy of
the Merger Agreement (it being acknowledged that the Merger Agreement as
received by the Administrative Agent on February 3, 2016 is in form and
substance satisfactory to the Administrative Agent), and all exhibits and
schedules thereto, and all other documents executed in connection therewith, in
each case, certified as true and correct by a Responsible Officer of the
Borrower.

(f) The Merger Transaction shall be consummated substantially simultaneously
with the funding of the Loans and in all material respects in accordance with
the terms of the Merger Agreement, without giving effect to any waiver,
modifications or consent thereunder that is materially adverse to the interests
of the Lenders, it being understood that, without limitation, (i) any amendment,
modification or waiver that changes the amount or form of the purchase price in

 

  60   Credit Agreement



--------------------------------------------------------------------------------

excess of 10% (provided that any decrease in purchase price of less than 10%
shall be applied to reduce the Facility and the cash portion of the merger
consideration on at least a pro rata basis (for the avoidance of doubt after
giving effect to any consideration to be paid in the form of Equity Interests),
and any increase in the purchase price of less than 10% shall be funded with
cash on hand or the proceeds of the issuance of common Equity Interests of the
Borrower), (ii) any change to the direct or third party beneficiary rights
applicable to the Administrative Agent and the Lenders under, or the governing
law of, the Merger Agreement (including, without limitation, any changes to
Section 11.06(a) of the Merger Agreement), (iii) any modification to the
definitions of “Company Material Adverse Effect” in the Merger Agreement,
(iv) other than in accordance with the Merger Agreement as in effect on
February 3, 2016, any agreement by the Borrower, the Target or their respective
Subsidiaries to Dispose of, divest or transfer any assets or to hold separate
any assets or operations (either before or after the Effective Date) or commit
to do any of the foregoing, in each case under this clause (iv) to comply with
any restraint imposed by the Federal Trade Commission or the United States
Department of Justice, (v) other than in accordance with the Merger Agreement as
in effect on February 3, 2016, any change in the percentage of the Borrower’s
Equity Interests to be issued to the holders of the Equity Interests (including
the holders of any options, warrants and similar rights) of the Target as
purchase consideration, and (vi) any agreement by the Borrower, the Target or
their respective Subsidiaries to Dispose of, divest or transfer any material
portion of their intellectual property (other than licensing of intellectual
property in the ordinary course businesses) to an entity organized under the
laws of a jurisdiction outside of the United States (either before or after the
Effective Date) or commit to do any of the foregoing, shall, in each case of the
foregoing clauses (i) through (vi), be deemed to be a modification or consent
that is materially adverse to the interests of the Lenders) unless approved by
the Lenders. For the avoidance of doubt, it is understood and agreed that any
change to the Merger Agreement which would cause the Borrower to issue less than
99% of the Maximum Share Number (as such term is defined in the Merger Agreement
as in effect on February 3, 2016) of its Equity Interest to the holders of
Equity Interests (including the holders of any options, warrants and similar
rights) of the Target as purchase consideration shall be deemed materially
adverse to the interests of the Lenders.

(g) The Lenders shall have received evidence satisfactory to the Administrative
Agent that since February 3, 2016, there shall not have occurred a “Company
Material Adverse Effect” (as defined in the Merger Agreement).

(h) The Administrative Agent and Lenders shall have received satisfactory
evidence that, after giving effect to the Transactions on the Effective Date,
the Borrower and its Subsidiaries will have at least $65,000,000 of cash and
Cash Equivalent Investments on hand as of the Effective Date held in accounts
that are not subject to any restriction on use or designated for a particular
purpose or any Lien other than the security interest in favor of the
Administrative Agent under the Security Documents and Liens permitted by
Section 6.3.

(i) All accrued fees and expenses of the Administrative Agent and the Lenders
(including the reasonable fees and expenses of counsel (including local counsel)
for the Administrate Agent) incurred in connection with the Transactions and the
Facility (which amounts will include a reasonable post-closing anticipation), in
each case to the extent invoiced at least one Business Day prior to the
Effective Date, and all other amounts due and owing pursuant to the Fee Letters
shall have been paid (or shall be paid substantially simultaneously

 

  61   Credit Agreement



--------------------------------------------------------------------------------

with the funding of the Loans). The Administrative Agent shall be authorized to
deduct all such amounts from the proceeds of the Loans prior to advancing such
proceeds to the Borrower, in all cases, in accordance with a funds flow and
disbursement direction letter in form and substance acceptable to the Borrower
and the Administrative Agent.

(j) The Administrative Agent and each Lender shall have received at least two
(2) Business Days prior to the Effective Date all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, OFAC, and FCPA, that has been requested in writing by the applicable Lender
to the Borrower and Guarantors at least five (5) Business Days prior to the
Effective Date.

Notwithstanding anything to the contrary set forth in this Section 4.1, it is
understood that (a) other than with respect to any UCC Filing Collateral or
Stock Certificates, to the extent any Collateral is not provided to the
Administrative Agent on the Effective Date after the Borrower’s use of
commercially reasonable efforts to do so (or the same is not otherwise required
to be delivered to the Administrative Agent on the Effective Date in accordance
with the terms of this Agreement), the delivery of such Collateral shall not
constitute a condition precedent to the funding of the Loans on the Effective
Date but shall instead be required to be delivered (i) with respect to IP
Filings and Account Control Agreements, not more than 30 days after the
Effective Date pursuant to arrangements to be mutually agreed by the Loan
Parties, the Administrative Agent and the Lenders acting reasonably and
(ii) with respect to all other Collateral other than the UCC Filing Collateral,
Stock Certificates, IP Filings, Account Control Agreements, and other
third-party deliverables required pursuant to Section 5.8(b), not more than 60
days after the Effective Date pursuant to arrangements to be mutually agreed by
the Loan Parties, the Administrative Agent and the Lenders acting reasonably
(provided that subject to Section 5.8 with respect to certain third party
deliverables such as Collateral Access Agreements and Account Control Agreements
from depositary banks other than the Lenders, the Administrative Agent may, in
its discretion, elect to extend such 60 day period for up to an additional 60
days), (b) with respect to perfection of security interests in UCC Filing
Collateral, Borrower’s sole obligation shall be to deliver, or cause to be
delivered, necessary UCC financing statements to the Administrative Agent and to
cause the applicable Guarantors to irrevocably authorize the Administrative
Agent to file necessary UCC financing statements, (c) with respect to perfection
of security interests in Stock Certificates, the Borrower’s sole obligation
shall be to deliver to the Stock Certificates (to the extent certificated) to
the Administrative Agent together with undated stock powers in blank, and
(d) with respect to any Mortgages, Collateral Access Agreements or other third
party deliverables and the other deliverables required pursuant to
Section 5.8(b) hereof, not more than 60 days after the date the underlying
property is otherwise required to serve as Collateral hereunder (provided, that,
in any event, the Administrative Agent may, in its discretion, elect to extend
such 60 day period for up to an additional 60 days).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.2) at or prior to 3:00 p.m. on June 24, 2016 (and, in the
event such conditions are not satisfied or waived, the Commitments shall
terminate at such time).

 

  62   Credit Agreement



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with the Administrative Agent and the Lenders
that, until the Termination Date:

SECTION 5.1 Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower beginning
with the fiscal year ending on or about December 31, 2016, its audited
consolidated balance sheet and related statements of operations, shareholders
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG or other independent public accountants of recognized
national standing (without any qualification or exception which (x) is of a
“going concern” or similar nature (other than any qualification arising from the
Loans hereunder maturing, in accordance with their terms on a non-accelerated
basis, less than one year following the date of such financial statements), or
(y) relates to the limited scope of examination of matters relevant to such
financial statement) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower commencing with the fiscal quarter ending
June 30, 2016, its consolidated balance sheet and related statement of
operations as of the end of and for such fiscal quarter and related statements
of operations and cash flows for the then-elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.1(a)
and (b) and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.4 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(d) as soon as available, but in any event no later than 60 days after the
commencement of each fiscal year of the Borrower (commencing with the fiscal
year beginning January 1, 2017), forecasts prepared by management of the
Borrower of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year;

 

  63   Credit Agreement



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S-8) filed by the Borrower or any Subsidiary with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(f) concurrently with any delivery of financial statements under clause (a) or
(b) above, separate schedules reflecting the balance sheet information income
and cash flows of the Unrestricted Subsidiaries and reconciling such information
to the financial statements described above; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request; provided that the
Borrower and its Subsidiaries shall not be required to disclose any information
to the extent that the Borrower or such Subsidiary has determined in good faith
that (i) it is prohibited from furnishing such other information by
(x) Applicable Law or (y) a confidentiality obligation owed by the Borrower or
any Subsidiary to any third party (provided that such confidentiality
obligations were not entered into in contemplation of the requirements of this
Section 5.1(g)) unless mutually agreeable arrangements are made by the Borrower
or such Subsidiary with such third party (and at the Administrative Agent’s or
any Lender’s reasonable request, the Borrower or such Subsidiary shall take all
commercially reasonable efforts to cause such arrangement to be made with
respect to information relating to any Material Contract), it being understood
and agreed that this Section 5.1(g) shall not be applied to augment the periodic
reporting obligations of the Borrower under this Agreement, (ii) constitutes
non-financial trade secrets or non-financial proprietary information, or
(iii) such information is subject to attorney client or similar privilege or
constitutes attorney work product.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address; (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) such documents are
posted on the SEC’s EDGAR system; provided that: (i) the Borrower shall not be
required to deliver paper copies of such documents to the Administrative Agent
or any Lender unless a written request to deliver such paper copies shall be
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by e-mail) of the posting of
any such documents and provide to the Administrative Agent and each Lender by
e-mail electronic versions (i.e., soft copies) of such documents if so
requested. Except for such certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

  64   Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.2 Notices of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender written notice of the following:

(a) as soon as possible and in any event within five (5) days after any
Responsible Officer of the Borrower obtains knowledge thereof, the occurrence of
any Default;

(b) as soon as possible and in any event within three (3) Business Days after
any Responsible Officer of the Borrower obtains knowledge thereof, any
investigation by a Governmental Authority or any litigation or proceeding
commenced or threatened against the Borrower or any Restricted Subsidiary
thereof that (i) seeks damages, (ii) seeks injunctive relief, (iii) alleges
criminal misconduct by Borrower or any Restricted Subsidiary thereof,
(iv) alleges the violation of, or seeks to impose remedies under, any
Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (v) asserts liability on the part of any Borrower or
Restricted Subsidiary thereof in respect of any tax, fee, assessment, or other
governmental charge, or (vi) involves any product recall, which in each case,
could reasonably be expected to result in a Material Adverse Effect;

(c) promptly upon any Responsible Officer of the Borrower obtaining knowledge
thereof, the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to the holders of any class of Material Indebtedness pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 5.1 or any other
clause of this Section 5.2; and

(e) promptly upon any Responsible Officer of the Borrower obtaining knowledge
thereof, any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.3 Existence; Conduct of Business. The Borrower shall, and shall cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the conduct of its business; provided that the foregoing shall not prohibit
(a) any merger, consolidation, liquidation or dissolution permitted under
Section 6.4, (b) the withdrawal by the Borrower or any of the Subsidiaries of
its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect or (c) the abandonment by the Borrower or
any of the Subsidiaries of any rights, licenses, permits, franchises,
authorizations, commercial agreements, patents, copyrights, trademarks, trade
secrets and trade names that such Person reasonably determines are not useful to
its business or no longer commercially desirable,

 

  65   Credit Agreement



--------------------------------------------------------------------------------

including the termination of any licenses or commercial agreements due to breach
by the other party thereto, so long as such abandonment or termination could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.4 Payment of Obligations. The Borrower shall, and shall cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities, except
where (a)(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.5 Maintenance of Properties; Insurance. The Borrower shall, and shall
cause each Restricted Subsidiary to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty and condemnation excepted, (b) make all necessary
repairs thereto and renewals and replacements thereof in accordance with prudent
industry practice, except, in the case of each of clause (a) and (b), where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (c) maintain, with financially sound and reputable insurance
companies, not Affiliates of the Borrower, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The Borrower
shall cause each issuer of an insurance policy (other than officers’ and
directors’ insurance) to provide the Administrative Agent with an endorsement
(i) showing the Administrative Agent as lenders loss payee with respect to each
policy of property or casualty insurance and naming the Administrative Agent and
each Lender as an additional insured with respect to each policy of liability
insurance and (ii) providing that 30 days’ notice (or in the case of
cancellation by reason of non-payment of premium, 10 days’ notice) shall be
given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy.

SECTION 5.6 Books and Records; Inspection Rights. The Borrower shall, and shall
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower shall, and shall cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that (x) if no Event of Default has occurred and is
continuing, such visits shall be limited to twice a year and (y) during the
continuance of an Event of Default the Administrative Agent or any Lender (or
any of their respective representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours but with
reasonable prior notice. All such inspections or audits by the Administrative
Agent or any such Lender shall be held at the Borrower’s headquarters or such
other locations where the material books and records of the Loan Parties are
kept and will be at the Borrower’s expense; provided that so long as no Event of
Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for inspections or audits more frequently than once in each
fiscal year. Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries shall not be required to disclose any

 

  66   Credit Agreement



--------------------------------------------------------------------------------

information to the extent that the Borrower or such Restricted Subsidiary has
determined in good faith that (i) it is prohibited from furnishing such other
information by (x) Applicable Law, or (y) a confidentiality obligation owed by
the Borrower or any Subsidiary to any third party (provided that such
confidentiality obligations were not entered into in contemplation of the
requirements of this Section 5.6) unless mutually agreeable arrangements are
made by the Borrower or such Subsidiary with such third party (and at the
Administrative Agent’s or any Lender’s reasonable request, the Borrower or such
Subsidiary shall take all commercially reasonable efforts to cause such
arrangement to be made with respect to information relating to any Material
Contract), it being understood and agreed that this Section 5.6 shall not be
applied to augment the periodic reporting obligations of the Borrower under this
Agreement, (ii) constitutes non-financial trade secrets or non-financial
proprietary information, or (iii) such information is subject to attorney-client
privilege or constitutes attorney work product.

SECTION 5.7 Use of Proceeds. The proceeds of the Loans shall be used only to
(a) finance the consummation of the Transactions and (b) pay fees, commissions
and expenses in connection with the Transactions. No part of the proceeds of any
Loan shall be used, whether directly or indirectly, for any purpose that entails
a violation of any Regulation of the FRB, including Regulations T, U and X.

SECTION 5.8 Further Assurances. (a) Subject, as applicable, to Sections 5.8(b)
and (c) hereof, the Borrower shall take, and cause each other Loan Party to
take, such actions as are necessary or as the Administrative Agent or the
Required Lenders may reasonably request from time to time to ensure that the
Secured Obligations are secured by substantially all of the assets of the
Borrower and each Restricted Subsidiary that is a Domestic Subsidiary (other
than an Excluded Subsidiary) (as well as all Equity Interests of each Restricted
Subsidiary that is a Domestic Subsidiary (other than an Excluded Subsidiary) and
65% of all Equity Interests of each Restricted Subsidiary that is a FSHCO or a
first-tier Foreign Subsidiary that is a CFC that is owned by either the Borrower
or a Domestic Subsidiary (other than an Excluded Subsidiary)) and guaranteed by
each Restricted Subsidiary that is a Domestic Subsidiary (other than an Excluded
Subsidiary) (including, upon the acquisition or creation thereof, any Restricted
Subsidiary that is a Domestic Subsidiary (other than an Excluded Subsidiary)
acquired or created after the Effective Date), in each case as the
Administrative Agent may determine, including (i) the execution and delivery of
guaranties, security agreements, pledge agreements, mortgages, financing
statements and other documents, and the filing or recording of any of the
foregoing and (ii) the delivery of certificated securities and other Collateral
with respect to which perfection is obtained by possession. Notwithstanding the
foregoing, (i) no more than 65% of each class of issued and outstanding Equity
Interests of any FSHCO or any first-tier Foreign Subsidiary that is a CFC shall
be pledged or similarly hypothecated to guarantee, secure or support any
Obligation of any Loan Party; (ii) no Excluded Subsidiary shall guarantee or
support any Obligation of any Loan Party; (iii) no security or similar interest
shall be granted in the assets of any Foreign Subsidiary that is a CFC
(including any Equity Interests in Subsidiaries of any Foreign Subsidiary that
is a CFC) which security or similar interests guarantees or supports any
Obligation of any Loan Party, (iv) so long as no Event Default shall have
occurred and be continuing, and unless required by the Administrative Agent in
its sole discretion, no Loan Party will be required to make filings with respect
to Intellectual Property in any jurisdiction outside of the United States,
(v) so long as no Event Default shall have occurred and be continuing, and
unless required by the Administrative Agent in its sole discretion, no actions
in any non-U.S.

 

  67   Credit Agreement



--------------------------------------------------------------------------------

jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required to be taken to create any security interests in assets located or
titled outside of the U.S. or to perfect or make enforceable any security
interest in any assets (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (vi) no fixture filings shall be required other than with respect
to property subject to a Mortgage, (vii) no Account Control Agreements shall be
required with respect to any Excluded Account, (viii) so long as no Event
Default shall have occurred and be continuing, and unless required by the
Administrative Agent in its sole discretion, no security interest shall be
granted in motor vehicles, aircraft and other assets subject to certificates of
title or ownership (including aircraft, airframes, aircraft engines or
helicopters, or any equipment or other assets constituting a part thereof, in
each case to the extent subject to Federal Aviation Act registration
requirements and rolling stock, (ix) no security interest shall be granted in
any lease, license or agreement, together with any rights or interests under any
of the foregoing, to the extent that a grant of a security interest therein is
prohibited by or would violate or invalidate such lease, license or agreement
(or any right or interest under any of the foregoing) and (x) no Loan Party will
be required to create or perfect a security interest in particular assets of
such Loan Party if the cost of creating or perfecting such pledges or security
interests in such assets shall, in the sole discretion of the Administrative
Agent, be determined to be excessive in view of the benefits to be obtained by
the Lenders therefrom. For the avoidance of doubt and notwithstanding any other
provision of this Agreement, it is understood and agreed that Cascade Microtech,
Inc. shall at all times be a Guarantor hereunder, and as such, substantially all
of its assets shall be pledged to secure the Secured Obligations in accordance
with the Security Documents.

(b) With respect to any fee interest in any real property located in the United
States having a fair market value (together with improvements thereof) of at
least $3,000,000 acquired after the Effective Date by the Borrower or any other
Loan Party other than any such real property subject to a Lien expressly
permitted by Section 6.3(d); provided that if a Mortgage in favor of the
Administrative Agent would not violate such permitted Lien, the Borrower or such
other Loan Party shall provide a Mortgage encumbering such real property and
comply with the provisions in this clause (b) with respect to such real
property, within 60 days after the Acquisition thereof (provided that the
Administrative Agent may, in its discretion, elect to extend such 60 day period
for up to an additional 60 days), (i) execute and deliver a first priority
Mortgage (subject only to Real Property Permitted Encumbrances applicable to the
real property subject to such Mortgage), in favor of the Administrative Agent,
for the benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, deliver to the Administrative Agent
customary legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (iii) if requested by the Administrative Agent,
provide the following documentation in connection with such Mortgage, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) an ALTA Loan Title Insurance Policy (or if such form is not available in the
state in which the mortgaged real property is located, a lender’s title
insurance policy in the form approved for such state) in an amount equal to the
fair market value of such real property, issued by an insurer reasonably
acceptable to the Administrative Agent, insuring the Administrative Agent’s Lien
on such real property and containing such endorsements as the Administrative
Agent may reasonably require (it being understood

 

  68   Credit Agreement



--------------------------------------------------------------------------------

that the amount of coverage, exceptions to coverage and status of title set
forth in such policy shall be reasonably acceptable to the Administrative Agent
and otherwise in accordance with the requirements of this Section 5.8(b)(i));

(ii) copies of all documents of record concerning such real property as shown on
the commitment for the applicable lender’s title insurance policy referred to
above; provided, that any copies of the foregoing items provided or made
available by any title insurer providing a lender’s title insurance policy as
required herein shall satisfy this requirement;

(iii) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document, with a standard “mortgagee’s endorsement”
in favor of the Administrative Agent;

(iv) an ALTA as-built survey certified to the Administrative Agent including
such Table A items as the Administrative Agent may reasonably specify and
otherwise reasonably satisfactory to the Administrative Agent;

(v) a Phase I Environmental Report certified to the Administrative Agent with
respect to such real property, in form and substance satisfactory to the
Administrative Agent;

(vi) evidence of the flood zone status of the real property and a flood
insurance policy concerning such real property, if required by the Flood
Disaster Protection Act of 1973;

(vii) an appraisal, prepared by an independent appraiser, engaged directly by
the Administrative Agent, of such parcel of real property or interest in real
property, which appraisal shall satisfy the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act, if applicable, and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991, if applicable;
and

(viii) one or more UCC financing statements to be filed in connection with the
Mortgage.

(c) With respect to any leasehold interest in any real property located in the
United States pursuant to which the Borrower or any Restricted Subsidiary acts
as a lessee or tenant thereat, and for which any Collateral located within the
premises demised pursuant to such lease or occupancy agreement has a fair market
value of at least $3,000,000, the Borrower or such applicable Restricted
Subsidiary shall use commercially reasonable efforts to deliver to the
Administrative Agent, for the benefit of the Secured Parties, within 60 days
upon the entry into such lease, a Collateral Access Agreement from the landlord
of such real property, or a warehouseman, processor or other bailee of inventory
or other property owned by any Loan Party, if such Person possesses any
Collateral with a fair market value at or above $3,000,000. Notwithstanding the
foregoing, subject to Section 5.9, the Borrower shall use its best efforts to
deliver to the Administrative Agent, for the benefit of the Secured Parties, a
Collateral Access Agreement from the landlord of its chief executive office,
regardless of the fair market value of the Collateral maintained at such chief
executive office.

 

  69   Credit Agreement



--------------------------------------------------------------------------------

(d) If any additional Restricted Subsidiary that is a Domestic Subsidiary (other
than an Excluded Subsidiary) is formed or acquired after the Effective Date, the
Borrower shall, within 15 days (or such longer period as the Administrative
Agent may agree) after such newly formed or acquired Restricted Subsidiary is
formed or acquired, notify the Administrative Agent and the Lenders thereof, and
deliver to the Administrative Agent a completed Perfection Certificate with
respect to such Restricted Subsidiary signed by a Responsible Officer, together
with all attachments contemplated thereby.

(e) The Borrower shall furnish to the Administrative Agent and the Lenders at
least 30 days’ prior written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in any Loan Party’s organizational
identification number.

SECTION 5.9 Post-Closing Matters. As promptly as practicable, and in any event
within the time periods after the Effective Date specified in Schedule 5.9 or,
to the extent not restricted by such Schedule 5.9, such later date as the
Administrative Agent agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, the Borrower and each other Loan
Party shall deliver the documents or take the actions specified on Schedule 5.9.

SECTION 5.10 Designation of Subsidiaries. The Borrower may at any time designate
any newly-created or newly-acquired Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately after giving effect to such designation, the Borrower and the
Restricted Subsidiaries shall be in compliance, on a pro forma basis, with the
covenants set forth in Section 6.1 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth in reasonable detail the calculations demonstrating such
compliance), (ii) the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time, (iii) the
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s Investment in such Subsidiary, and
(iv) immediately before and after any such designation, no Default shall have
occurred and be continuing.

 

  70   Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with the Administrative Agent and the Lenders
that, until the Termination Date:

SECTION 6.1 Financial Covenants.

(a) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than the applicable ratio
set forth below for such period:

 

Computation

Period Ending

   Fixed Charge Coverage Ratio

June 30, 2016

   1.50:1.00

September 30, 2016

   1.50:1.00

December 31, 2016

   1.50:1.00

March 31, 2017

   1.50:1.00

June 30, 2017

   1.50:1.00

September 30, 2017

   1.50:1.00

December 31, 2017

   1.50:1.00

March 31, 2018

   1.50:1.00

June 30, 2018

   1.30:1.00

September 30, 2018

   1.30:1.00

December 31, 2018

   1.30:1.00

March 31, 2019

   1.30:1.00

June 30, 2019, and the last day of each fiscal quarter thereafter

   1.20:1.00

(b) Total Debt to EBITDA Ratio. The Borrower shall not permit the Total Debt to
EBITDA Ratio as of the last day of any Computation Period to exceed the
applicable ratio set forth below for such period:

 

Computation

Period Ending

   Total Debt to
EBITDA Ratio

June 30, 2016

   2.75:1.00

September 30, 2016

   2.75:1.00

December 31, 2016

   2.75:1.00

March 31, 2017

   2.75:1.00

June 30, 2017, and the last day of each fiscal quarter thereafter

   2.50:1.00

SECTION 6.2 Indebtedness. The Borrower shall not, and shall not cause or permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents (including Indebtedness under
Section 2.17 and Section 2.18);

(b) Indebtedness existing on the date hereof and, in the case of any such
Indebtedness to any Person other than the Borrower or any Subsidiary set forth
in Schedule 6.2(A) and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
except by an amount equal to a reasonable premium or other amount paid, and
reasonable fees and expenses incurred, in connection with such extension,
renewal or replacement or change any direct or contingent obligor with respect
thereto (any such extension, renewal or replacement, a “Permitted Refinancing”);

 

  71   Credit Agreement



--------------------------------------------------------------------------------

(c) Indebtedness of the Borrower to any other Loan Party and of any Loan Party
to the Borrower or any other Loan Party;

(d) Guarantees by the Borrower of Indebtedness otherwise permitted hereunder of
any Loan Party and by any Loan Party of Indebtedness otherwise permitted
hereunder of the Borrower or any other Loan Party;

(e) Indebtedness owed by any Loan Party to any Subsidiary of the Borrower which
is not a Guarantor (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);

(f) Indebtedness owed by any Subsidiary of the Borrower which is not a Guarantor
to any other non-Guarantor Subsidiary;

(g) Indebtedness owed by any Subsidiary of the Borrower which is not a Guarantor
to any Loan Party to the extent permitted pursuant to Section 6.6(f);

(h) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Permitted Refinancing in
respect thereof; provided that (i) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (h) shall not exceed $5,000,000 at any time outstanding;

(i) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof including through an Acquisition permitted under Section 6.6(s) and
any Permitted Refinancing in respect thereof; provided that (i) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (i) shall not exceed $7,500,000 at any time
outstanding;

(j) contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers, unsecured earn-outs or deferred purchase price
obligations, or other similar contingent payment obligations in connection with
Acquisitions permitted under Section 6.4 and purchasers in connection with
Dispositions permitted under Section 6.5;

(k) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of letters of credit incurred in the ordinary course of business;

(l) obligations (contingent or otherwise) of the Borrower or any other
Restricted Subsidiary existing or arising under any (i) Hedging Agreement
entered into with any Lender or any Affiliate thereof to hedge or mitigate
commodity or currency pricing risks to which the Borrower or such Restricted
Subsidiary has actual exposure, and (ii) Hedging Agreements entered into with
any Lender or any Affiliate thereof in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating

 

  72   Credit Agreement



--------------------------------------------------------------------------------

rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or such Restricted Subsidiary, in each case, in the ordinary
course of business and not for speculative purposes, provided, however, that the
Borrower or such Restricted Subsidiary shall be permitted to enter into Hedging
Agreements contemplated by this clause (l) with hedging counterparties that are
not a Lender or an Affiliate thereof if (A) such Hedging Agreements were entered
into on or prior to the Effective Date and are disclosed on Schedule 6.2(B),
(B) the Lenders have been offered, and have declined, the opportunity to provide
such Hedging Agreement with comparable economics offered by other hedge
counterparties or (C) if the Lenders and their Affiliates are unable to provide
the requested Hedging Agreement;

(m) the Debt to be Repaid (so long as such Indebtedness is repaid on the
Effective Date with the proceeds of the initial Loans hereunder);

(n) Indebtedness in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding incurred by Foreign Subsidiaries in respect thereof;

(o) Indebtedness at any time incurred in connection with financing insurance
premiums in the ordinary course of business;

(p) Indebtedness in respect of performance, surety, statutory, insurance, appeal
or similar bonds obtained in the ordinary course of business;

(q) Indebtedness incurred in the ordinary course of business in connection with
cash pooling, netting and cash management arrangements consisting of overdrafts
or similar arrangements; provided that any such Indebtedness (i) does not
consist of Indebtedness for borrowed money and (ii) is owed to the
Administrative Agent or any Affiliate thereof, provided, however, that subclause
(ii) shall not apply (A) to cash pooling, netting and cash management
arrangements in existence as of the date hereof and as disclosed on Schedule
6.2(B), (B) if the Administrative Agent has been offered, and has declined, the
opportunity to provide such arrangements with comparable economics offered by
other cash management providers, or (C) if the Administrative Agent and its
Affiliates are unable to provide the requested cash management arrangements; and

(r) other Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding, so long as at the time of incurrence
thereof (i) no Default shall have occurred and be continuing, and (ii) on a pro
forma basis, the Total Debt to EBITDA Ratio will be no greater than 2.25 to 1.00
for Computation Period most recently ended.

Notwithstanding the foregoing, the Borrower shall not, and shall not cause or
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness under clauses (a), (h), (i), (n), (q) and (r) of this
Section 6.2 in excess of $25,000,000 in the aggregate at any time outstanding.

SECTION 6.3 Liens. The Borrower shall not, and shall not cause or permit any
Restricted Subsidiary to create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) Liens pursuant to any Loan Document;

 

  73   Credit Agreement



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.3; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and any Permitted Refinancing in
respect thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the fixed or capital assets being
acquired, constructed or improved and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary;

(e) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business;

(f) Liens on assets of Foreign Subsidiaries having a market value in an
aggregate amount not to exceed $5,000,000 at any time; provided that (x) such
Liens do not extend to, or encumber, assets that constitute Collateral or the
Equity Interests of the Borrower or any of the Domestic Subsidiaries or any of
the first tier Foreign Subsidiaries, and (y) to the extent that such Liens
secure Indebtedness such Indebtedness is permitted hereunder;

(g) Liens on cash or Cash Equivalent Investments constituting earnest money
deposits in connection with Acquisitions permitted under Section 6.4;

(h) Liens in favor of Loan Parties;

(i) Liens of the type set forth in Sections 6.3 (a), (b), (c), (d), (e), (h) and
(p) securing Indebtedness permitted under Section 6.2(i); provided, that such
Lien (i) does not apply to any other property or assets of the Borrower or any
of the Restricted Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder and require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (ii) is
not created in contemplation of or in connection with such acquisition;

(j) Liens securing Indebtedness permitted under Section 6.2(m) (so long as such
Liens are released prior to or concurrently with the repayment of such
Indebtedness on the Effective Date);

 

  74   Credit Agreement



--------------------------------------------------------------------------------

(k) Liens securing Indebtedness of the Borrower or any Subsidiary owed to any
Lender or any Affiliate thereof permitted under Section 6.2(k), provided,
however, that the Borrower or such Subsidiary shall be permitted to secure such
letter of credit under this clause (k) notwithstanding that such letter of
credit was not issued by a Lender or any Affiliate thereof if (A) such letter of
credit was issued on or before the Effective Date, (B) the Lenders have been
offered, and have declined, the opportunity to provide such trade letter of
credit with comparable economics offered by other letter of credit issuers or
(C) if the Lenders and their Affiliates are unable to provide the requested
letter of credit;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(m) Liens securing Indebtedness of the Borrower or any Subsidiary permitted
under Section 6.2(p);

(n) Liens securing Indebtedness permitted under Section 6.2(q) solely to the
extent such arrangements are entered into with the Administrative Agent or any
Affiliate thereof, provided, however, that cash pooling, netting and cash
management arrangements shall be permitted to be secured under this clause (n),
notwithstanding the fact that such arrangements have not been provided by the
Administrative Agent or any Affiliate thereof if (A) such cash pooling, netting
and cash management arrangements are in existence as of the date hereof and are
disclosed on Schedule 6.2(B), (B) the Administrative Agent has been offered, and
has declined, the opportunity to provide such arrangements with comparable
economics offered by other cash management providers, or (C) the Administrative
Agent and its Affiliate are unable to provide the requested cash management
arrangements;

(o) Liens securing Indebtedness permitted under Section 6.2(l);

(p) Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure Indebtedness permitted under Section 6.2(o); and

(q) other Liens securing liabilities in an aggregate amount not to exceed
$2,000,000, at any time outstanding;

Notwithstanding the foregoing, the Borrower shall not, and shall not cause or
permit any Restricted Subsidiary to create, incur, assume or permit to exist any
Lien (other than Liens not constituting Indebtdness) on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof in excess of
$8,000,000 in the aggregate at any time under clauses (f), (i) (k), (n) and
(o) (but excluding (i) obligations under Hedging Agreements with the Lenders or
(ii) obligations under Hedging Agreements with non-Lenders to the extent fully
cash-collateralized) of this Section 6.3.

SECTION 6.4 Fundamental Changes. The Borrower shall not, and shall not cause or
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and

 

  75   Credit Agreement



--------------------------------------------------------------------------------

be continuing (i) any Subsidiary may merge into the Borrower or any other Loan
Party in a transaction in which the Borrower or such Loan Party, as applicable,
is the surviving entity, (ii) any Subsidiary that is not a Guarantor may merge
into any other non-Guarantor Subsidiary, (iii) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, and (iv) any Investment permitted under
Section 6.6 and any Disposition permitted by Section 6.5 may be effected
pursuant to a merger or consolidation; provided that any such merger involving a
Person that is not a Wholly Owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.6.

SECTION 6.5 Disposition of Property. The Borrower shall not, and shall not cause
or permit any Restricted Subsidiary to, Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Equity Interests to any
Person, except:

(a) the Disposition of obsolete, worn out, surplus or uneconomical property in
the ordinary course of business;

(b) the sale of inventory in the ordinary course of business;

(c) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Loan Party or in the case of any Subsidiary that is not a Loan Party, to any
other Subsidiary that is not a Loan Party;

(d) any Disposition of assets (i) from one Foreign Subsidiary to another Foreign
Subsidiary, (ii) from one Loan Party to another Loan Party, and (iii) from a
Restricted Subsidiary that is not a Loan Party to a Loan Party; provided that in
connection with any such transfer, to the extent that such Loan Party shall pay
more than an amount equal to the fair market value of such assets as determined
in good faith at the time of such transfer such excess shall constitute an
Investment and shall be subject to the limitations set forth in Section 6.6; or
(iv) from a Loan Party to a Restricted Subsidiary that is not a Loan Party;
provided that, to the extent that the consideration received by such Loan Party
in respect of any such transfer referred to in this clause (iv) is less than the
fair market value of the asset transferred, such excess shall constitute an
Investment and shall be subject to the limitations set forth in Section 6.6;

(e) the transfer by any non-Guarantor Subsidiary of its assets to any other
non-Guarantor Subsidiary;

(f) the licensing or sub-licensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business;

(g) discounts of or forgiveness of accounts receivable in the ordinary course of
business or in connection with the collection or compromise thereof and sales,
transfers and other dispositions of accounts receivable in connection with the
collection thereof in the ordinary course of business;

 

  76   Credit Agreement



--------------------------------------------------------------------------------

(h) Dispositions resulting from any casualty to, or any taking under power of
eminent domain or by condemnation or similar proceeding of any property or asset
of the Borrower or any Restricted Subsidiary;

(i) to the extent constituting Dispositions, Investments permitted under
Section 6.6;

(j) Dispositions permitted under Section 6.4;

(k) sales of Cash Equivalent Investments in the ordinary course of business; and

(l) the Disposition of other property (including assignments and exclusive
licenses of intellectual property of the Borrower and its Restricted
Subsidiaries) not described in clauses (a) through (k) above for not less than
fair market value as long as (i) at least 75% of the consideration therefor
consists of cash and Cash Equivalent Investments and (ii) the aggregate fair
market value of such property so disposed of does not exceed $10,000,000 in any
twelve month period; provided that immediately before and immediately after
giving pro forma effect to any such Disposition incurred in connection
therewith, no Default shall have occurred and be continuing.

For the avoidance of doubt, any issuance or sale of capital stock of the
Borrower shall not be subject to the restrictions set forth in this Section 6.5,
but shall be subject to Section 7.1(o).

SECTION 6.6 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower shall not, and shall not cause or permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party prior to such merger) any Investment, except:

(a) Cash Equivalent Investments;

(b) Investments of the Borrower or any Subsidiary in the Borrower or any
Subsidiary existing on the date hereof;

(c) Investments by any Loan Party in any other Loan Party;

(d) Investments made after the date hereof by any non-Guarantor Subsidiary in
any other non-Guarantor Subsidiary;

(e) Investments made after the date hereof by any non-Guarantor Subsidiary in
any Loan Party;

(f) Investments made after the date hereof by any Loan Party in any
non-Guarantor Subsidiary in an aggregate amount not to exceed $10,000,000 at any
time outstanding, provided that (A) the foregoing limitation on amount shall not
apply in respect of any Investments made by any Loan Party in any non-Guarantor
Subsidiary for purposes of financing an Acquisition or Investment by such
non-Guarantor Subsidiary that is permitted under Section 6.6(s) and/or
Section 6.6(t) and (B) any Investments in the form of loans or advances made by
any Loan Party to any non-Guarantor Subsidiary pursuant to this clause (f) shall
be evidenced by a note in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Administrative
Agent pursuant to the Security Documents);

 

  77   Credit Agreement



--------------------------------------------------------------------------------

(g) Guarantees constituting Indebtedness permitted by Section 6.2;

(h) (i) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes, and (ii) Investments consisting of loans to employees to
finance the purchase of Equity Interests (other than Disqualified Equity
Interests) of the Borrower pursuant to employee stock purchase plans or
agreements approved by the Borrower’s board of directors in an aggregate
principal amount not to exceed $1,000,000 outstanding at any time (determined
without regard to any write-downs or write-offs of such loans);

(i) bank deposits in the ordinary course of business;

(j) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(k) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of property permitted by this
Agreement;

(l) Hedge Agreements permitted by Section 6.2;

(m) Investments listed on Schedule 6.6 as of the Effective Date;

(n) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(o) Investments received in settlement of amounts due to the Borrower or any of
its Subsidiaries effected in the ordinary course of business or owing to the
Borrower or any of its Subsidiary as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower or its Subsidiaries;

(p) the Borrower or any of its Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) endorse negotiable instruments held for collection in the ordinary course
of business or (iii) make lease, utility and other similar deposits in the
ordinary course of business;

(q) joint venture, corporate collaborations, or strategic alliances which are
(x) in the ordinary course of the Borrower’s or a Restricted Subsidiary’s
business, and (y) engaged in a line of business substantially similar to the
Borrower’s or such Restricted Subsidiary’s, as applicable, business; provided
that: (i) such joint ventures, collaborations and alliances do not interfere in
any material respect with the ordinary conduct of the business of the Borrower
or its Subsidiaries or result in a material diminution in the value of the
Collateral as security for the Obligations

 

  78   Credit Agreement



--------------------------------------------------------------------------------

(other than by virtue of any assets invested pursuant to such Investment ceasing
to be Collateral); (ii) obligations under such joint ventures, collaborations
and alliances are not secured by any property of the Borrower or any Restricted
Subsidiary or of any such joint venture, collaboration or alliance; (iii) the
aggregate amount of all Investments made by the Borrower and its Restricted
Subsidiaries on and after the Effective Date in connection with such joint
ventures, collaborations and alliances shall not exceed $25,000,000 at any time
outstanding; and (iv) the cash portion of the aggregate amount of all
Investments made by the Borrower and its Restricted Subsidiaries on and after
the Effective Date in connection with any joint venture, collaboration and
alliance shall not exceed $12,500,000 at any time outstanding;

(r) Investments existing when a Person becomes a Subsidiary or at the time such
person merges or consolidates with the Borrower or any Subsidiary as permitted
under Section 6.4 or acquired in an Acquisition permitted under Section 6.4, so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger or Acquisition;

(s) the Borrower and any Wholly Owned Subsidiary may make any Acquisition where:

(A) the business or division acquired shall be for use, or the Person acquired
shall be engaged, in the businesses engaged in by the Loan Parties on the date
hereof (or a reasonable extension thereof);

(B) either (i) no Default shall have occurred and be continuing both before and
after giving effect to such Acquisition and any Indebtedness incurred in
connection therewith or (ii) in the case of a Limited Condition Acquisition,
(x) no Default shall have occurred and be continuing on the date the Acquisition
Documents are entered into and after giving pro forma effect to such Acquisition
and any Indebtedness incurred in connection therewith and (y) no Event of
Default under Section 7.1(a), (b), (h), or (i) shall have occurred and be
continuing both before and after giving pro forma effect to such Acquisition and
any Indebtedness incurred in connection therewith;

(C) the aggregate Acquisition Consideration to be paid by the Loan Parties in
connection with such Acquisition (including any Indebtedness assumed or issued
in connection therewith, the amount thereof to be calculated in accordance with
GAAP), in connection with such Acquisition, and all previous Acquisitions
permitted under this Section 6.6(s), would not exceed $150,000,000, provided
that no more than $100,000,000 may consist of Acquisition Consideration other
than Equity Interests (other than Disqualified Equity Interests) in the
Borrower;

(D) (i) on a pro forma basis, the Total Debt to EBITDA Ratio shall be no greater
than 0.50 to 1.00 less than the level set forth in Section 6.1(b) for the most
recent Computation Period end preceding such Acquisition for which financial
statements are available; (ii) the Borrower shall be in compliance on a pro
forma basis with the covenant set forth in Section 6.1(a), in each case under

 

  79   Credit Agreement



--------------------------------------------------------------------------------

this clause (D), as of either (A) the date of the Acquisition and after giving
effect thereto and any Indebtedness incurred in connection therewith or (B) in
the case of a Limited Condition Acquisition, the date the Acquisition Documents
are entered into and after giving pro forma effect to such Acquisition and any
Indebtedness incurred in connection therewith; and (iii) no later than two
(2) Business Days prior to the proposed closing date of such Acquisition, the
Borrower shall have delivered to the Administrative Agent a Compliance
Certificate for the most recent Computation Period end preceding such
Acquisition for which financial statements are available demonstrating
compliance with clauses (i) and (ii) above;

(E) in the case of the Acquisition of any Person, the board of directors or
other applicable managing entity of such Person shall have approved such
Acquisition;

(F) no later than ten (10) Business Days subsequent to the closing of such
Acquisition, the Administrative Agent shall have received complete executed or
conformed copies of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired (collectively, the “Acquisition Documents”);

(G) after giving effect to such Acquisition, on a pro forma basis, the Borrower
and its Subsidiaries will have at least $60,000,000 of cash and Cash Equivalent
Investments on hand held in accounts that are not subject to any restriction on
use or designated for a particular purpose or any Lien other than the security
interest in favor of the Administrative Agent under the Security Documents and
Liens permitted under Section 6.3(e) (as of either (i) the date of the
Acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith or (ii) in the case of a Limited Condition Acquisition, the
date the Acquisition Documents are entered into);

(H) all requisite consents shall have been obtained in favor of the
Administrative Agent and the Lenders to the collateral assignment of rights and
indemnities under the related acquisition documents and opinions of counsel for
the Loan Parties and (if delivered to the Loan Party) the selling party in favor
of the Administrative Agent and the Lenders shall have been delivered; and

(I) the provisions of Section 5.8 shall be satisfied to the extent applicable;

(t) Investments (other than Acquisitions) not otherwise permitted pursuant to
this Section not exceeding $10,000,000 in the aggregate in any twelve month
period; provided that immediately before and immediately after giving pro forma
effect to any such Investments, no Default shall have occurred and be
continuing; and

 

  80   Credit Agreement



--------------------------------------------------------------------------------

(u) Investments consisting of contributions by the Borrower or any Subsidiary of
equity interests in a Foreign Subsidiary that is a CFC or FSHCO to another
Foreign Subsidiary that is a CFC or FSHCO;

provided that any Investment that when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.

Borrower shall not, and shall not cause or permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party prior to such merger) any Investment in excess of
(i) $10,000,000 in the aggregate at any time under clauses (f), (h) and (t) of
this Section 6.6 or (ii) $170,000,000 in the aggregate at any time under
clauses (f), (q) and (s) of this Section 6.6.

SECTION 6.7 Sale Leasebacks. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, sell, transfer, or otherwise Dispose of any real or
personal property to any Person and thereafter directly or indirectly lease back
the same or similar property.

SECTION 6.8 Restricted Payments. The Borrower shall not, and shall not cause or
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,

(b) Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests;

(c) the Borrower, or any Restricted Subsidiary may, purchase Equity Interests
from its present or former officers, directors or employees (or their respective
spouses, ex-spouses or estates) in connection with restricted stock or the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans
upon the death, disability, retirement, severance or termination of employment
of such officer, director or employee, provided, that the aggregate amount of
payments under this clause shall not exceed $2,000,000 during any fiscal year of
the Borrower (the “Repurchase Amount”); provided that up to 100 percent
(100%) of the Repurchase Amount that is not expended in the fiscal year for
which it is permitted may be carried over for expenditure in the next succeeding
fiscal year;

(d) the Borrower may make cash payments (i) solely in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options,
restricted stock units or other securities convertible into or exchangeable for
Equity Interests of the Borrower; provided that any such cash payment shall not
be for the purpose of evading the limitations of this Section 6.8 and (ii) to
officers, directors, employees and consultants in respect of phantom stock, to
the extent considered a Restricted Payment; and

(e) the Borrower may make Restricted Payments consisting of dividends on, or
repurchases of, Equity Interests in the Borrower so long as at the time of such
Restricted

 

  81   Credit Agreement



--------------------------------------------------------------------------------

Payment (or, in the case of any such dividend at the time of the declaration
thereof) (i) no Default shall have occurred and be continuing, and (ii) after
giving effect to such payment, the Borrower is in compliance on a pro forma
basis with the covenant set forth in Section 6.1(a).

SECTION 6.9 Transactions with Affiliates. The Borrower shall not, and shall not
cause or permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Restricted Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.8, (d) Indebtedness permitted
pursuant to Section 6.2, (e) Investments permitted by Section 6.6,
(f) employment, consulting, severance and other service or benefit related
arrangements between the Borrower, its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option and other equity award plans and employee
benefit plans and arrangements in the ordinary course of business, (g) the
payment of ordinary course customary fees, expenses and indemnities to
directors, officers, employees and consultants of the Borrower and its
Restricted Subsidiaries, and (h) any transaction with an Affiliate that, as
such, has been expressly approved by either a majority of the Borrower’s
independent directors or a committee of the Borrower’s directors consisting
solely of independent directors, in each case in accordance with such
independent directors’ fiduciary duties in their capacity as such and upon
advice from independent counsel.

SECTION 6.10 Changes in Nature of Business. The Borrower shall not, and shall
not cause or permit any Restricted Subsidiary to, engage to any material extent
in any business other than businesses of the type conducted by the Borrower and
its Restricted Subsidiaries on the date of execution of this Agreement and
businesses reasonably incidental or related thereto and reasonable extensions
thereof.

SECTION 6.11 Negative Pledges; Restrictive Agreements. The Borrower shall not,
and shall not cause or permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property to secure the Secured Obligations or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary or
transfer any of its properties to any Loan Party; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by the Loan Documents, (ii) the foregoing shall not apply to restrictions
and conditions existing on the date hereof identified on Schedule 6.11 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any asset or a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the asset or the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to any agreements governing any purchase
money Liens or Capital Lease Obligations otherwise permitted hereby

 

  82   Credit Agreement



--------------------------------------------------------------------------------

(or any Permitted Refinancing in respect thereof) (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (v) the foregoing shall not apply to encumbrances or restrictions
relating to joint ventures to the extent they are Investments permitted by
Section 6.6(q), (vi) the foregoing shall not apply to restrictions or conditions
imposed by any agreement of any Excluded Subsidiary permitted by this Agreement
if such restrictions or conditions apply only to such Excluded Subsidiary and
its assets, (vii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; provided that this clause (vii) shall not
apply to Indebtedness secured by a general Lien covering substantially all of
the assets of any Loan Party or general categories of assets of such Loan Party
such as “all inventory” or “all accounts”, (viii) clause (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, and (viii) clause (a) of the foregoing shall
not apply to customary restrictions on assignment and transfer in intellectual
property licenses under which the Borrower or any Restricted Subsidiary is the
licensor or licensee.

SECTION 6.12 Restriction of Amendments to Certain Documents. The Borrower shall
not, and shall not cause or permit any Restricted Subsidiary to, (i) amend or
otherwise modify, or waive any rights under, the Merger Agreement if, in any
case, such amendment, modification or waiver would be materially adverse to the
interests of the Administrative Agent or the Lender, or (ii) amend, modify, or
change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify, or change its bylaws (or other
similar documents) in any manner which would be materially adverse to the
interests of the Administrative Agent or the Lenders.

SECTION 6.13 Changes in Fiscal Periods. The Borrower shall not change its method
of determining its fiscal year end or fiscal quarters.

SECTION 6.14 Optional Payments and Modifications of Restricted Indebtedness. The
Borrower shall not (a) make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any Material Indebtedness (the
“Restricted Indebtedness”) or (b) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
term of the Restricted Indebtedness, except:

(i) in the case of clause (a), (A) prepayments of such Restricted Indebtedness
if (I) no Default shall have occurred and be continuing, and (II) after giving
effect to such payment, the Borrower is in compliance on a pro forma basis with
the covenant set forth in Section 6.1(a) and (B) any payment, redemption or
other acquisition through the conversion or exchange of any such Indebtedness to
the Equity Interests of the Borrower (other than Disqualified Equity Interests)
and so long as no Change of Control shall result therefrom, and (C) any
Permitted Refinancing thereof; and

(ii) in the case of clause (b), (A) any Permitted Refinancing thereof and
(B) any such amendment, modification, waiver or other change that (I) would
extend the maturity or reduce the amount of any payment of principal thereof or
reduce the rate or extend any date for payment of interest thereon or (II) is
not materially adverse to the Lenders.

 

  83   Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.15 Sanctions and Anti-Bribery. The Borrower will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor or otherwise). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments
that could constitute a violation of any applicable anti-bribery law.

ARTICLE VII

Events of Default

SECTION 7.1 If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in this Agreement, any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any certificate, financial or other written statement
furnished pursuant to this Agreement, any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been incorrect or misleading in any material respect when made or deemed
made;

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in (i) Section 5.2(a), 5.3 (with
respect to the existence of any Loan Party), 5.7, or 5.9 or in Article VI or
(ii)(A) Section 5.1(a) or (c), and such failure shall continue unremedied for
the 15 calendar day period permitted under Rule 12b-25 of the Exchange Act,
(B) Section 5.1(b) or (c), and such failure shall continue unremedied for the 5
calendar day period permitted under Rule 12b-25 of the Exchange Act; or
(C) Section 5.1(d) and such failure shall continue unremedied for the 5 calendar
day period from the time such report is required to be submitted under
Section 5.1(d);

(e) the Borrower or any Restricted Subsidiary or other Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after the earlier of (x) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and (y) the date a Responsible Officer of the Borrower or such
other Loan Party had actual knowledge of such failure;

 

  84   Credit Agreement



--------------------------------------------------------------------------------

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable which
failure shall continue beyond any cure period provided under the terms of such
Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (in the case of any Material Indebtedness constituting a Guarantee)
to become payable; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such voluntary sale or
transfer is permitted under this Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or other Loan
Party or for any property subject to a mortgage or for a substantial part of any
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof (not paid or covered by insurance (which,
if not yet paid, has not been disclaimed)) and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

 

  85   Credit Agreement



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) any Loan Party or any other Person shall contest in any manner the validity
or enforceability of any material provision of any Loan Document in writing; or
any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
material provision of any Loan Document in writing;

(m) the Guarantee for any reason shall cease to be in full force and effect
(other than in accordance with its terms), or any Guarantor shall deny in
writing that it has any further liability under the Guarantee (other than as a
result of the discharge of such Guarantor in accordance with the terms of the
Loan Documents);

(n) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in a material portion of the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under such
Security Document or, with respect to Mortgages only, except real property to
the extent that such loss is covered by a lender’s title insurance policy; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments (if not theretofore terminated) shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments (if not
theretofore terminated) shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

SECTION 7.2 Application of Funds. After the exercise of remedies provided for in
this Article (or after the Loans have automatically become immediately due and
payable), any

 

  86   Credit Agreement



--------------------------------------------------------------------------------

amounts received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including legal expenses payable under Section 11.3 and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including legal expenses payable under Section 11.3 and amounts payable
under Article II), ratably among them in proportion to the amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the holders of such
Secured Obligations in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, the termination value under Lender Provided
Hedging Agreements and Lender Provided Financial Service Products, ratably among
the holders of such Secured Obligations in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other holders of Secured
Obligations on such date, ratably based upon the respective aggregate amounts of
all such Secured Obligations owing to the Administrative Agent and the other
holders of Secured Obligations on such date; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

ARTICLE VIII

The Administrative Agent

SECTION 8.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints HSBC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each Lender hereby authorizes
the Administrative Agent to (a) execute, deliver and perform as a collateral
agent under this Agreement and each other Loan Document to which the Agent is or
is intended to be a party, (b) exercise and enforce any and all rights, powers
and remedies provided to the Administrative Agent or any Lender by this
Agreement and each other Loan Document to which the Administrative Agent is or
is intended to be a party, any Applicable Law, or any other document,
instrument, or agreement, and (c) take any other action under this Agreement and
each other Loan Document to which the Administrative Agent is or is intended to
be a party which Administrative Agent in its sole discretion shall deem
advisable and in the best interests of

 

  87   Credit Agreement



--------------------------------------------------------------------------------

the Lenders. Notwithstanding the foregoing, the Administrative Agent shall not
commence an action to enforce rights and remedies hereunder and under the other
Loan Documents except at the direction of the Required Lenders; provided that if
the Administrative Agent is prohibited by any court order or Applicable Law from
commencing any such action, the Administrative Agent shall not be obligated to
commence such action until such authority is obtained. All decisions with
respect to the type of such action which is to be commenced shall be made by,
and all actions with respect to prosecution and settlement of such action shall
require the direction of the Required Lenders, and the Administrative Agent
shall not be required to take any such action in the absence of any such
direction. The Administrative Agent will use its commercially reasonable efforts
to pursue diligently the prosecution of any such action, which the
Administrative Agent is so authorized or directed to initiate pursuant to this
Agreement. The Administrative Agent shall make available to the Lenders copies
of all notices it receives in connection with the Collateral or any such action
promptly upon receipt. The Administrative Agent may, but shall not be obligated,
to take such action as it deems necessary to perfect or continue the perfection
of the Liens on the Collateral held for the benefit of the Lenders. The
Administrative Agent shall not release any of the Collateral held for the
benefit of the Lenders, or any Liens on the Collateral held for the benefit of
the Lenders, except: (a) upon the written direction of the Required Lenders (or,
to the extent required under Section 11.2(b)(vi), each Lender), (b) upon the
Termination Date, (c) for Collateral consisting of a debt instrument if the
Indebtedness evidenced thereby has been paid in full, or (d) where such release
is expressly permitted under the Loan Documents to which it is a party. Upon the
Termination Date, all rights to the Collateral as shall not have been sold or
otherwise applied, in each case, pursuant to the terms hereof shall revert to
the Borrower, its successors or assigns, or otherwise as a court of competent
jurisdiction may direct. Upon any such termination, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the Borrower such
documents as the Borrower shall reasonably request to evidence such termination.
The powers conferred on the Administrative Agent under the Agreement and the
Loan Documents are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody and preservation of the Collateral in its possession and the accounting
for monies actually received by it, the Administrative Agent shall have no other
duty as to the Collateral, whether or not the Administrative Agent or any of the
other Lenders has or is deemed to have knowledge of any matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to the Collateral. The Administrative Agent hereby
agrees to exercise reasonable care in respect of the custody and preservation of
the Collateral. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property. The provisions of this
Article (other than Sections 8.6 and 8.11) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have any rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligation arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

  88   Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. The obligations of the Administrative Agent and each Lender under the
Loan Documents are several and not joint. Failure by any one Lender to perform
its obligations under the Loan Documents does not affect the obligations (or
liability) of the Administrative Agent or any other Lender under the Loan
Documents.

SECTION 8.3 Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in nature
only, whether or not a Default has occurred and is continuing. Without limiting
the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives further assurances of its indemnification from the Lenders that it
reasonably believes it may require, including prepayment of any related expenses
and any other protection it requires against any and all costs, expenses and
liabilities it may incur in taking or continuing to take any such discretionary
action; in no event shall the Administrative Agent be required to expend or risk
any of its own funds or otherwise incur any liability, financial or otherwise,
in the performance of its duties under the Loan Documents or in the exercise of
any of its rights or powers under this Agreement; provided further that unless
and until the Administrative Agent has received any such written direction by
Required Lenders, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to any
Default as it shall deem advisable or in the best interest of the Lenders;

 

  89   Credit Agreement



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(iv) shall not incur any liability for not performing any act or fulfilling any
duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of the Administrative Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, civil unrest, local or national disturbance or disaster,
any act of terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility).

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request or direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.2 and Article VII),
which consent or direction to the Administrative Agent may solicit at any time,
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge or
notice of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower or a Lender,
referring to this Agreement and stating that such notice is a “Notice of
Default”. The Administrative Agent will notify the Lenders of its receipt of any
such notice.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d) Nothing in this Agreement shall require the Administrative Agent or any of
its Related Parties to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.

 

  90   Credit Agreement



--------------------------------------------------------------------------------

(e) The Administrative Agent shall be entitled to take any action or refuse to
take any action which the Administrative Agent regards as necessary for the
Administrative Agent to comply with any Applicable Law, regulation or court
order.

(f) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor, or enforce compliance with
the provisions hereof relating to Disqualified Persons. Without limiting the
generality of the foregoing, the Administrative Agent shall not: (i) be
obligated to ascertain, monitor, or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Person; or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Person. Nothing in the foregoing clause (f) shall apply to the
Administrative Agent in its capacity as a Lender.

SECTION 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to conclusively rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, at the expense of the Borrower and/or the Lenders, as applicable, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

SECTION 8.6 Resignation of Administrative Agent. (a) The Administrative Agent
may give notice of its resignation to the Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the Borrower’s consent (or if an Event of Default under Section 7.1(a),
(b), (h) or (i) has occurred and is continuing, in consultation with the
Borrower), to appoint a successor, which shall be a bank with an office in

 

  91   Credit Agreement



--------------------------------------------------------------------------------

the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, with the Borrower’s consent (or if an Event of
Default under Section 7.1(a), (b), (h) or (i) has occurred and is continuing, in
consultation with the Borrower), appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the Borrower’s
consent (or if an Event of Default under Section 7.1(a), (b), (h) or (i) has
occurred and is continuing, in consultation with the Borrower), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by, or in which a
security interest is granted to, the Administrative Agent on behalf of the
Lenders under any Loan Document, the retiring or removed Administrative Agent
shall continue to hold such Collateral, and continue to be the agent for such
Lenders for purposes of the grant and perfection of such security interest,
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. Regardless of whether a
successor is appointed, as of the Resignation Effective Date, the retiring
Administrative Agent shall be discharged from all of its duties and obligations
under the Agreement and other Loan Documents, except as otherwise provided in
the preceding sentence. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any action taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

  92   Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Co-Lead Arrangers, Syndication Agent,
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any other Loan Document,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 8.9 Enforcement. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall, subject to the other
provisions of this Agreement, take such enforcement action with respect to such
Event of Default as shall be directed by the Required Lenders in accordance with
the Loan Documents; provided, however, that, in the absence of such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Event of Default as it
shall deem advisable and in the best interests of the Lenders and solely to the
extent permitted hereunder or pursuant to the other Loan Documents. Upon receipt
by the Administrative Agent of a direction by the Required Lenders, the
Administrative Agent shall seek to enforce the Loan Documents and to realize
upon the Collateral in accordance with such direction; provided, however, that
the Administrative Agent shall not be obligated to follow any direction by
Required Lenders if the Administrative Agent reasonably determines that such
direction is in conflict with any provisions of any Applicable Law or any
Security Document, and the Administrative Agent shall not, under any
circumstances, be liable to any Lenders, any Loan Party or any other Person or
entity for following the direction of Required Lenders. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce the rights and remedies hereunder and under the other Loan Documents
against any Loan Party shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.1 for the benefit of all the Lenders and unless otherwise consented to
in writing by the Administrative Agent (acting at the direction of the Required
Lenders), no Lender, individually or together with any other Lenders, shall have
the right, nor shall it, exercise or enforce any of the rights, powers or
remedies which the

 

  93   Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent is authorized to exercise or enforce under this Agreement
or any of the other Loan Documents; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from enforcing its right to payment when due of the principal of and
interest on its Loans, fees and other amounts owing to such Lender under the
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.8 (subject to the terms of Section 2.15) or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to this Article VIII and (ii) in addition to the
matters set forth in clauses (b), (c), and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. At all times, if the Administrative Agent is enforcing
rights and remedies hereunder, each of the Lenders will cooperate in good faith
with respect to such enforcement action and will not unreasonably delay the
enforcement of this Agreement and the other Loan Documents.

SECTION 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.8 and 9.3) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments or distributions to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.8 and 9.3.

 

  94   Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.11 Collateral and Guarantee Matters. (a) The Lenders irrevocably
authorize the Administrative Agent, and, subject to Section 8.11(c), if
requested by the Borrower, the Administrative Agent shall:

(i) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) on or after the Termination Date, (y) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents or (z) subject to Section 11.2, if approved, authorized or ratified in
writing by the Required Lenders;

(ii) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.3(e) or to any Permitted Encumbrance;
and

(iii) release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 8.11.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor,
maintain or insure any portion of the Collateral.

(c) The Administrative Agent may refrain from enforcing the Collateral unless
instructed by the Required Lenders. The Administrative Agent may, subject to any
contrary instructions from the Required Lenders, cease enforcement at any time.

(d) In furtherance of Section 8.11(a)(i) and (iii) above, at the request and
sole expense of the Borrower, the Administrative Agent will, (x) deliver to the
Borrower, without any representation, warranty or recourse of any kind
whatsoever, all of such Collateral held by the Administrative Agent hereunder as
shall have been disposed of pursuant to the terms hereof, and (y) execute and
deliver to the Borrower such documents as the Borrower shall reasonably request
to evidence such termination and the release of any guarantee and security
interest granted under the Loan Documents, and the Administrative Agent (without
notice or, in the case of a transaction permitted by the Credit Agreement, the
vote or consent of, any Lender, any counterparty to any Lender Provided
Financial Service Product or any counterparty to any Lender Provided Hedging
Agreement) shall deliver to the Borrower documentation evidencing such release.

SECTION 8.12 Lender Provided Hedging Agreements and Lender Provided Financial
Service Products. No holder of Secured Obligations in respect of Lender Provided

 

  95   Credit Agreement



--------------------------------------------------------------------------------

Hedging Agreements or Lender Provided Financial Service Products shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, such Secured Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Lender or Affiliate of a Lender.

SECTION 8.13 Merger. Any entity into which the Administrative Agent in its
individual capacity may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidations which the Administrative Agent in its individual capacity may be
party, or any corporation to which substantially all of the corporate trust or
agency business of the Administrative Agent in its individual capacity may be
transferred, shall be the Administrative Agent under this Agreement without
further action.

SECTION 8.14 No Liability for Clean-Up of Hazardous Materials. In the event that
the Administrative Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any obligation for the benefit of another, which in the Administrative
Agent’s sole discretion may cause the Administrative Agent to be considered an
“owner or operator” under the provisions of the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq.,
or otherwise cause the Administrative Agent to incur liability under CERCLA or
any other federal, state or local law, the Administrative Agent reserves the
right, instead of taking such action, to either resign as the Administrative
Agent or arrange for the transfer of the title or control of the asset to a
court-appointed receiver. Except for such claims or actions arising directly
from the gross negligence, or willful misconduct of the Administrative Agent,
the Administrative Agent shall not be liable to any Person for any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Agent’s actions and conduct as authorized, empowered
and directed hereunder or relating to the discharge, release or threatened
release of hazardous materials into the environment. If at any time after any
foreclosure on the Collateral (or a transfer in lieu of foreclosure) by the
Administrative Agent upon the exercise of remedies in accordance with any Loan
Document it is necessary or advisable to take possession, own, operate or manage
any portion of the Collateral by any person or entity other than the Borrower,
the Administrative Agent shall appoint an appropriately qualified Person to
possess, own, operate or manage such Collateral.

 

  96   Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX

[Reserved]

ARTICLE X

Guarantee

SECTION 10.1 Guarantee. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Administrative Agent and the Lenders to
make the Loans to the Borrower hereunder, each Guarantor hereby absolutely and
unconditionally guarantees the prompt payment and performance when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Guaranteed Obligations. Any term or provision of this Article X to the
contrary notwithstanding, (a) the aggregate maximum amount of the Guaranteed
Obligations for which such Guarantor shall be liable under this Article X shall
not exceed the maximum amount for which such Guarantor can be liable without
rendering this Agreement or any other Loan Document, as it relates to such
Guarantor, void or voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer and (b) the Guaranteed Obligations, as to any
Guarantor, shall not include any obligations under any Lender Provided Hedging
Agreement to the extent and for any period that such Guarantor’s guarantee of
such obligations would violate or be void or voidable under the Commodity
Exchange Act.

SECTION 10.2 Waivers. Each Guarantor waives notice of the acceptance of this
Guarantee and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives diligence, presentment, protest,
notice or demand or action or delinquency in respect of the Guaranteed
Obligations or any part thereof, including any right to require the
Administrative Agent or any Lender to sue the Borrower, any other guarantor or
any other Person obligated with respect to the Guaranteed Obligations or any
part thereof, or otherwise to enforce payment thereof against any collateral
securing the Guaranteed Obligations or any part thereof, provided that if at any
time any payment of any portion of the Guaranteed Obligations is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had not been made. The Administrative Agent and the holders
of the Guaranteed Obligations shall have no obligation to disclose or discuss
with any Guarantor their assessments of the financial condition of the Borrower.

SECTION 10.3 Guarantee Absolute. This Guarantee is a Guarantee of payment and
not of collection, is a primary obligation of each Guarantor and not merely one
of surety, and the validity and enforceability of this Guarantee shall be
absolute and unconditional irrespective of, and shall not be impaired or
affected by, any of the following: (a) any extension, modification or renewal
of, or indulgence with respect to, or substitution for, the Guaranteed
Obligations or any part thereof or any agreement relating thereto at any time;
(b) any failure or omission to enforce any right, power or remedy with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or any collateral; (c) any waiver of any right, power or remedy with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto or with respect to any collateral; (d) any release, surrender,
compromise, settlement, waiver, subordination or modification, with or without
consideration, of any collateral, any other Guarantees with respect to the
Guaranteed Obligations or any part thereof, or any other obligation of any
Person with respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral; (f) the application of payments received from
any source to the payment of obligations other than the Guaranteed Obligations,
any part thereof or amounts which are not covered by this Article X even though
the Administrative Agent or any other holder of a Guaranteed Obligation might

 

  97   Credit Agreement



--------------------------------------------------------------------------------

lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations or to amounts which are not covered by this Article X;
(g) any change in the ownership of the Borrower or the insolvency, bankruptcy or
any other change in the legal status of the Borrower; (h) change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (i) the failure of the Borrower
or any other Loan Party to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Guaranteed Obligations or this Article
X, or to take any other action required in connection with the performance of
all obligations pursuant to the Guaranteed Obligations or this Article X;
(j) the existence of any claim, defense, deduction, recoupment, setoff or other
rights which any Guarantor may have at any time against the Borrower or any
other Person in connection herewith or an unrelated transaction; or (k) any
other circumstance, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor (including all defenses based on suretyship
or impairment of collateral); all whether or not any Guarantor shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(a) through (k) of this Section. It is agreed that each Guarantor’s liability
hereunder is several and independent of any other Guarantees or other
obligations not arising under this Article X at any time in effect with respect
to the Guaranteed Obligations or any part thereof and that each Guarantor’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other Guarantees or other obligations
not arising under this Article X or any provision of any Applicable Law
purporting to prohibit payment by the Borrower of the Guaranteed Obligations in
the manner agreed upon by the Borrower and the Administrative Agent or any other
holder of Guaranteed Obligations. This Guarantee is continuing, and shall remain
in effect until all Guaranteed Obligations have been paid in full. Each
Guarantor hereby waives any right to revoke this Guarantee as to any future
transaction giving rise to any Guaranteed Obligation.

SECTION 10.4 Acceleration. Each Guarantor agrees that, as between such Guarantor
on the one hand, and the Administrative Agent and the other holders of
Guaranteed Obligations, on the other hand, the obligations of the Borrower
guaranteed under this Article X may be declared to be forthwith due and payable,
or may be deemed automatically to have been accelerated, as provided in Article
VII, for purposes of this Article X, notwithstanding any stay, injunction or
other prohibition (whether in a bankruptcy proceeding affecting the Borrower or
otherwise) preventing such declaration as against the Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by the Borrower) shall forthwith become due and payable
by each Guarantor for purposes of this Article X.

SECTION 10.5 Delay of Subrogation, Etc. Notwithstanding any payment made by or
for the account of any Guarantor pursuant to this Article X, such Guarantor
shall not be subrogated to any right of the Administrative Agent, any Lender or
any other holder of Guaranteed Obligations, or have any right to obtain
reimbursement or indemnification from the Borrower, until such time as the
Administrative Agent, the Lenders and the other holders of Guaranteed
Obligations shall have received final payment in cash of the full amount of the
Guaranteed Obligations.

 

  98   Credit Agreement



--------------------------------------------------------------------------------

SECTION 10.6 Subordination of Indebtedness. Any Indebtedness of the Borrower now
or hereafter owed to each Guarantor is hereby subordinated in right of payment
to the payment of the Guaranteed Obligations, and if a default in the payment of
any Guaranteed Obligations shall have occurred and be continuing, any such
Indebtedness of the Borrower owed to such Guarantor, if collected or received by
such Guarantor, shall be held in trust by such Guarantor for the holders of the
Guaranteed Obligations and be paid over to the Administrative Agent for
application in accordance with this Agreement.

SECTION 10.7 Keepwell. Each Loan Party that is an ECP Guarantor at the time any
Guarantee or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guarantee and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each ECP Guarantor under this Section shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

SECTION 10.8 ECP Status. On the Effective Date, each Guarantor qualified as an
ECP Guarantor with respect to each Lender Provided Hedging Agreement that exists
as of such date, and such Guarantor qualifies as an ECP Guarantor as of the
Effective Date.

ARTICLE XI

Miscellaneous

SECTION 11.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except as provided in this Agreement (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, or sent by e-mail as follows:

(i) if to the Borrower or any other Loan Party:

c/o FormFactor, Inc.

7005 Southfront Road

Livermore, California 94551

Attention: Michael M. Ludwig

E-Mail: mludwig@formfactor.com

 

  99   Credit Agreement



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or HSBC (in any capacity):

HSBC Bank USA, National Association

601 Montgomery Street, Suite 1500

San Francisco, California 94111

Attention: Mark Hillhouse, SVP - Global Relationship Manager

Phone: 1-415-678-3044

Fax: 1-415-678-3054

E-Mail: mark.s.hillhouse@us.hsbc.com

and

HSBC Bank USA, National Association

Corporate Trust & Loan Agency

452 Fifth Avenue

New York, NY 10018

Attention: Loan Agency

Phone: 1-212-525-7253

Fax: 1-917-229-6659

E-Mail: CTLANY.LoanAgency@us.hsbc.com

(iii) if to a Lender, to it at its address (or e-mail address) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications, to the extent provided in clause
(b) below, shall be effective as provided in said clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

  100   Credit Agreement



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower (on behalf of itself and each other Loan Party) agrees that
(A) the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) (including of materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”)) available to the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”), and (B) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents (excluding any schedules thereto)
and (2) any notification of changes in the terms of the Facility. Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities laws, to make reference to Communications that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a

 

  101   Credit Agreement



--------------------------------------------------------------------------------

particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental, consequential, punitive or exemplary damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower or any other Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

SECTION 11.2 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) No Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, by an agreement in writing entered into
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (provided that it is understood and agreed that a waiver of any condition
precedent set forth in Section 4.1 or the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan without the written consent of each Lender directly
affected thereby, (iii) reduce the rate of interest on any Loan, or reduce any
fees payable hereunder, without the written consent of each Lender directly
affected thereby (it being understood that a waiver of an increase to the
Applicable Rate pursuant to Section 2.9(c) shall only require consent of the
Required Lenders), (iv) postpone the scheduled date of payment (it being
understood that a waiver of a mandatory prepayment under Section 2.7(b), or a
Default, shall only require consent of the Required Lenders) of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender

 

  102   Credit Agreement



--------------------------------------------------------------------------------

affected thereby (provided that it is understood and agreed that any Lender,
upon the request of the Borrower, may extend the maturity date of any of such
Lender’s Commitments or Loans in accordance with Section 2.18 without the
consent of any other Lender, including the Required Lenders), (v) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(vi) release the Borrower from any Loan Document, release any Guarantor from its
Guarantee of any portion of the Guaranteed Obligations (other than in connection
with the transactions permitted under Section 6.4 or the sale of such Guarantor
in a transaction permitted by Section 6.5), or release all or substantially all
of the Collateral in any transaction or series of related transactions Document
(other than as authorized in Section 8.11 or as otherwise specifically permitted
or contemplated in this Agreement or the applicable Security Document), in each
case without the written consent of each Lender, (vii) change any provision of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (viii) change
Section 7.2 in a manner that would alter the application of funds required
thereby, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative hereunder without the prior written consent of the
Administrative Agent.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order to (x) correct or cure obvious errors, omissions, defects or
errors and omissions of a technical nature or (y) fix incorrect cross references
or similar inaccuracies in this Agreement or the applicable Loan Document, in
each case, so long as the Lenders shall have received at least five (5) Business
Days prior written notice thereof and the Required Lenders shall not have
objected thereto. The Security Documents and related documents executed in
connection with this Agreement and the other Loan Documents may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order to (i) comply with
local Law or advice of local counsel, (ii) cure ambiguities or defects or
(iii) cause such Security Document or other document to be consistent with this
Agreement and the other Loan Documents.

SECTION 11.3 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, but only with respect to one primary counsel and, to the extent
appropriate, one local counsel in each relevant jurisdiction) in connection with
the syndication of the Facility, the preparation, negotiation, execution,
delivery, recordation and filing (including all recording and filing fees, and
all mortgage, intangible and other taxes) and administration of this Agreement
and the other Loan Documents, or any amendment, modification or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (it being understood that the Borrower
shall not be responsible for the payment of any fees, charges or disbursements
incurred

 

  103   Credit Agreement



--------------------------------------------------------------------------------

by counsel for any Lender other than HSBC in its role as Administrative Agent,
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, but
only with respect to one primary counsel for the Administrative Agent and the
Lenders (taken as a whole) and, to the extent appropriate, one local counsel for
the Administrative Agent and the Lenders (taken as a whole) in each relevant
jurisdiction, and, in the case of an actual or perceived conflict of interest,
one additional primary counsel and one additional local counsel in each relevant
jurisdiction, in each case for each group of similarly situated affected Persons
taken as a whole), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section or (B) in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided that, for the avoidance of doubt, it is understood and agreed
that, notwithstanding the fact that the Administrative Agent may also be a
Lender, the Administrative Agent may determine in its sole discretion that a
conflict of interest exists and require its own counsel at the expense of the
Borrower.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of each of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of counsel for such Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary
(except to the extent both (x) arising following the foreclosure by any Lender
or any Lender having become the successor-in-interest of any Loan Party, and
(y) attributable solely to the gross negligence, or willful misconduct of any
Lender as determined by a court of competent jurisdiction by final or
non-appealable judgment) or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are (A) determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee, (B) a breach of a material
obligation under the Loan Documents by such Indemnitee, as determined by a court
of competent jurisdiction by final or non-appealable judgment, or (C) have
arisen out of any dispute that does not involve an act or omission of any Loan
Party or any Restricted Subsidiary and that is brought by an Indemnitee against
another Indemnitee (excluding any such claims against the relevant Indemnitee in
its capacity or in fulfilling its role as administrative agent, bookrunner, lead
arranger, syndication agent, documentation agent, as applicable, or any similar
role relating to the Facility, the

 

  104   Credit Agreement



--------------------------------------------------------------------------------

Incremental Facility or any other loan facility under this Agreement or the
other Loan Documents); provided further that the Borrower shall only be
responsible for the fees, charges and disbursements of one primary counsel for
the Administrative Agent and the Lenders (taken as a whole) and, to the extent
appropriate, one local counsel for the Administrative Agent and the Lenders
(taken as a whole) in each relevant jurisdiction, and, in the case of an actual
or perceived conflict of interest, one additional primary counsel and one
additional local counsel in each relevant jurisdiction, in each case for each
group of similarly situated affected Persons taken as a whole); provided that,
for the avoidance of doubt, it is understood and agreed that, notwithstanding
the fact that the Administrative Agent may also be a Lender, the Administrative
Agent may determine in its sole discretion that a conflict of interest exists
and require its own counsel at the expense of the Borrower. This Section 11.3(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, liabilities and related expenses arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of the Administrative Agent, each Lender severally agrees
(i) to pay with respect to clause (a) of this Section, and (ii) indemnify with
respect to clause (b) of this Section, Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the outstanding
Loans at such time) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender). The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 2.15(d).

(d) Waiver of Consequential Damages, etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not, in any event, assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for loss of
profits, goodwill, reputation, business opportunity or for indirect, special,
punitive, consequential or exemplary damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan, or the use
of the proceeds thereof, whether or not the Indemnitee has been advised of the
possibility of damages. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive and
remain in full force and effect regardless of the termination or expiration of
this Agreement and/or the other Loan Documents, the termination or expiration of
the Lenders’ Commitments, the payment of the Obligations and/or the resignation
and removal of the Administrative Agent.

 

  105   Credit Agreement



--------------------------------------------------------------------------------

SECTION 11.4 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of clause (b) of
this Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of clause (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to the Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

  106   Credit Agreement



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Commitments with respect to the Facility if such assignment is to a
Person that is not a Lender with a Commitment in respect of the Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Loans to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower, the Target, or any of the Borrower’s or Target’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a Disqualified Person.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under

 

  107   Credit Agreement



--------------------------------------------------------------------------------

Applicable Law without compliance with the provisions of this clause, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its offices at 452 Fifth Avenue, New
York, New York 10018 a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) of this Section and any written consent to such assignment
required by clause (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a

 

  108   Credit Agreement



--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 2.14(e) with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.2(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant shall not
be entitled to receive any greater payment under Section 2.11 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 11.8 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
under Applicable Law. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

  109   Credit Agreement



--------------------------------------------------------------------------------

SECTION 11.5 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect
until the Termination Date. The provisions of Sections 2.11, 2.13, 2.14, 2.15
and 11.3, and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Obligations, the expiration or termination of the Commitments
or the termination of this Agreement or any provision hereof.

SECTION 11.6 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent (or its Affiliates), constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or in electronic (e.g.“pdf”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing (i) the Administrative Agent is hereby authorized and (ii) with, but
only with, the prior consent of the Required Lenders, each Lender and each of
its Affiliates is hereby

 

  110   Credit Agreement



--------------------------------------------------------------------------------

authorized, in each case at any time and from time to time to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender or any such Affiliate, to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 11.9 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of law principals except Title 14 of Article 5 of the New
York General Obligations law.

(b) Jurisdiction. Each Loan Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on

 

  111   Credit Agreement



--------------------------------------------------------------------------------

the judgment or in any other manner provided by Applicable Law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower, any other Loan Party or their properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any

 

  112   Credit Agreement



--------------------------------------------------------------------------------

other party hereto; (e) in connection with the exercise of any remedy hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative, credit insurance or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or any Subsidiary.

For purposes of this Article, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.14 PATRIOT Act. Each Lender that is subject to the requirements of
the PATRIOT Act hereby notifies the Borrower that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act.

 

  113   Credit Agreement



--------------------------------------------------------------------------------

SECTION 11.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature page follows]

 

  114   Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FORMFACTOR, INC., a Delaware corporation, as Borrower By  

/s/ Michael M. Ludwig

Name:   Michael M. Ludwig Title:   Chief Financial Officer CASCADE MICROTECH,
INC., an Oregon corporation, as a Guarantor By:  

/s/ Michael M. Ludwig

Name:   Michael M. Ludwig Title:   Chief Financial Officer ASTRIA SEMICONDUCTOR
HOLDINGS, INC., a Delaware corporation, as a Guarantor By:  

/s/ Michael M. Ludwig

Name:   Michael M. Ludwig Title:   Chief Financial Officer MICRO-PROBE
INCORPORATED, a California corporation, as a Guarantor By:  

/s/ Michael M. Ludwig

Name:   Michael M. Ludwig Title:   Chief Financial Officer



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent By  

/s/ Fernando Acebedo

Name:   Fernando Acebedo Title:   Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By  

/s/ Mark Hillhous

Name:   Mark Hillhous Title:   Senior Vice President



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By  

/s/ Dale Keyes

Name:   Dale Keyes Title:   Director



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By  

/s/ Michael McCauley

Name:   Michael McCauley Title:   Director



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/s/ Jeff Lee

Name:   Jeff Lee Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

 

LENDER

   TERM LOAN
COMMITMENT      TERM LOAN
COMMITMENT
PERCENTAGE  

HSBC Bank USA, National Association

   $ 50,000,000         33.333333333 % 

Silicon Valley Bank

   $ 45,000,000         30.000000000 % 

MUFG Union Bank, N.A.

   $ 30,000,000         20.000000000 % 

Comerica Bank

   $ 25,000,000         16.666666667 %    

 

 

    

 

 

 

Total:

   $ 150,000,000         100.000000000 %    

 

 

    

 

 

 

 

Sch. 2.1-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTE

[            ], 2016

FOR VALUE RECEIVED, the undersigned, FORMFACTOR, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to [                    ] (together
with its successors and permitted assigns, the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Credit Agreement dated as of [AGREEMENT DATE] among the Borrower, the guarantors
party thereto, the various financial institutions party thereto and HSBC Bank
USA, National Association, as Administrative Agent (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), on the dates, in
the amounts and at the place provided in the Credit Agreement. The Borrower
further promises to pay interest on the unpaid principal amount of the Loans
evidenced hereby from time to time at the rates, on the dates, and otherwise as
provided in the Credit Agreement.

The Lender is authorized to record the amount and the date on which each Loan is
made and each payment of principal with respect thereto in its records; provided
that any failure to so record such information shall not in any manner affect
any obligation of the Borrower under the Credit Agreement or this Note.

This Note may only be assigned as provided in the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

THIS NOTE IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.

 

FORMFACTOR, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each]

1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any letter of
credit, guarantees and Swingline loans identified in such facility) and (ii) to
the extent permitted to be assigned under Applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1



--------------------------------------------------------------------------------

1. Assignor[s]:                                                              

 

                                                             

[Assignor [is] [is not] a Defaulting Lender]

2. Assignee[s]:                                                              

 

                                                             

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3. Borrower(s):                                                              

4. Administrative Agent: HSBC Bank USA, National Association, as the
administrative agent under the Credit Agreement

5. Credit Agreement: [The [amount] Credit Agreement dated as of [            ],
2016 among FormFactor, Inc., a Delaware corporation, the other guarantors party
thereto,, the Lenders that are parties thereto, and HSBC Bank USA, National
Association, as Administrative Agent]

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate Amount
of
Commitment/Loans
for all Lenders8      Amount of
Commitment/
Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

[7. Trade Date:                     ]10

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the type of facility under the Credit
Agreement that is being assigned under this Assignment (e.g. Term Commitment)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

Assignment Effective Date: [            ], 20[    ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

Title:   [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

Title:   [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

B-3



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Title:   [Consented to:]14 [RELEVANT PARTY FULL NAME ALL CAPS] By:  

 

Title:  

 

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

[NAME OF BORROWER – CREDIT AGREEMENT]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.4(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.4(b)(iii) of the Credit Agreement), (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest, and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and, based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) [if it is a Foreign Lender,]15 attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed

 

15 

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up as appropriate. If the
Borrower is a U.S. Person, the bracketed language should be deleted.

 

A1-1



--------------------------------------------------------------------------------

by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations that, by the terms of the Loan Documents, are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Assignment Effective
Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or in electronic format shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

A1-2



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[Reserved]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

[RESERVED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [AGREEMENT DATE]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FORMFACTOR, INC., a Delaware corporation, HSBC BANK USA,
National Association, as Administrative Agent, the guarantors party thereto and
each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the IRC, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the IRC and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the IRC.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[LENDER FULL NAME ALL CAPS] By:  

 

Name:   Title:   Date:   [        ] [    ], 20[    ]

 

G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [AGREEMENT DATE]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FORMFACTOR, INC., a Delaware corporation, HSBC BANK USA,
National Association, as Administrative Agent, the guarantors party thereto and
each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the IRC,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the IRC and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
IRC.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[PARTICIPANT FULL NAME ALL CAPS] By:  

 

Name:   Title:   Date:   [        ] [    ], 20[    ]

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [AGREEMENT DATE]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FORMFACTOR, INC., a Delaware corporation, HSBC BANK USA,
National Association, as Administrative Agent, the guarantors party thereto and
each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[PARTICIPANT FULL NAME ALL CAPS] By:  

 

Name:   Title:   Date:   [        ] [    ], 20[    ]

 

G-3-1



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [AGREEMENT DATE]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FORMFACTOR, INC., a Delaware corporation, HSBC BANK USA,
National Association, as Administrative Agent, the guarantors party thereto and
each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[LENDER FULL NAME ALL CAPS] By:  

 

Name:   Title:   Date:   [        ] [    ], 20[    ]

 

G-4-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

BORROWING REQUEST

Date: [            ], 2016

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention: [                    ]

 

  Re: FormFactor, Inc. Credit Agreement

Ladies/Gentlemen:

Reference is made to the Credit Agreement dated as of [AGREEMENT DATE], 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FORMFACTOR, INC., a Delaware corporation (the “Borrower”),
HSBC BANK USA, National Association, as Administrative Agent, the guarantors
party thereto and each lender from time to time party thereto. Capitalized terms
used but not defined herein have the respective meanings set forth in the Credit
Agreement.

 

  The Borrower irrevocably requests the making of Loans as follows:

 

  1. Date of Loans: [                    ], [                    ].

 

  2. Aggregate Amount of requested Loans: $[        ].

 

  3. Type of Loans: [$[        ] of Base Rate Tranches]; [$[        ] of
Eurodollar Tranches].

 

  [4. Initial Interest Periods for Eurodollar Tranches:

 

Number

   Amount   

Interest Period

1.

   $                [                    ] months

2.

   $                [                    ] months.

3.

   $                [                    ] months.]

 

  5. Location and number of Borrower’s account to which funds are to be
disbursed: see separate disbursement instructions to be delivered on the
Effective Date.

[Signature page follows]

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Request to be
executed and delivered by the undersigned authorized representative of the
Borrower hereunto duly authorized as of the date first above written.

 

FORMFACTOR, INC., a Delaware corporation By:  

 

Name:   Title:  

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

INTEREST ELECTION REQUEST

Date: [            ], 2016

HSBC Bank USA, National Association

Corporate Trust & Loan Agency

452 Fifth Avenue

New York, NY 10018

Attention: Loan Agency

 

  Re: FormFactor, Inc. Credit Agreement

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [AGREEMENT DATE], 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FORMFACTOR, INC., a Delaware corporation (the “Borrower”),
HSBC BANK USA, National Association, as Administrative Agent, the guarantors
party thereto and each lender from time to time party thereto. Capitalized terms
used but not defined herein have the respective meanings set forth in the Credit
Agreement.

The Borrower irrevocably requests the [conversion of a Base Rate Tranche to a
Eurodollar Tranche][conversion of a Eurodollar Tranche to a Base Rate
Tranche][continuation of a Eurodollar Tranche for a new Interest Period] as
follows:

 

  1. Date of [conversion][continuation]: [            ], 20[    ].

 

  2. Aggregate principal amount of Loans to be [converted][continued]:
$[            ].

 

  3. Type of Loan: The Loan to be [converted][continued] currently is a [Base
Rate Tranche][Eurodollar Tranche with an Interest Period ending on
[            ], 20[    ]].

 

  [4. Interest Period for the Eurodollar Tranche after
[conversion][continuation]: [                    ] months.]

[Signature page follows]

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Interest Election Request to
be executed and delivered by the undersigned authorized representative of the
Borrower hereunto duly authorized as of the date first above written.

 

FORMFACTOR, INC., a Delaware corporation By:  

 

Name:   Title:  

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

PERFECTION CERTIFICATE

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

COMPLIANCE CERTIFICATE

[DATE]

HSBC Bank USA, National Association

601 Montgomery Street, Suite 1500

San Francisco, CA 94111

Attention: [                    ]

Re:     FormFactor, Inc. Credit Agreement

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of [AGREEMENT DATE],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among FORMFACTOR, INC., a Delaware corporation (the
“Borrower”), HSBC BANK USA, National Association, as Administrative Agent, the
guarantors party thereto and each lender from time to time party thereto.
Capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.

The undersigned Financial Officer of the Borrower hereby certifies as of the
date hereof that he/she is the                      of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Annual Audit Report. Attached hereto as Schedule I are the year-end audited
financial statements of the Borrower required by Section 5.1(a) of the Credit
Agreement for the fiscal year of the Borrower ended as of                     
(the “Computation Date”)1.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Quarterly Financial Statements. Attached hereto as Schedule I are the
unaudited financial statements of the Borrower required by Section 5.1(b) of the
Credit Agreement for the fiscal quarter of the Borrower ended as of
                     (the “Computation Date”) in form and substance as set forth
in such section. Such financial statements satisfy the requirements set forth in
Section 5.1(b) and fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

 

1  The “Computation Date” is the last day of the applicable fiscal quarter.

 

K-1



--------------------------------------------------------------------------------

2. Financial Tests. The Borrower certifies and warrants to you that the attached
Schedule II sets forth true and correct computations as of the Computation Date
of the ratios and/or financial restrictions contained in Sections 6.1(a) and
(b) of the Credit Agreement.

3. Defaults. The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the condition (financial or otherwise) of the
Borrower as of the Computation Date and for the accounting period then ended
with the purpose of determining whether the Borrower was in compliance with the
Credit Agreement as of such date, and to the best knowledge of the undersigned,
no Default has occurred and is continuing [, except as described below:2].

[Signature page follows]

 

 

2  If such an event has occurred and is continuing, describe such event and the
steps, if any, being taken to cure it.

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.

 

FORMFACTOR, INC., a Delaware corporation By:  

 

Name:   Title:  

 

K-3



--------------------------------------------------------------------------------

SCHEDULE I

to Compliance Certificate

For the Fiscal Quarter/Year ended on [            ], 20[    ]

(the “Computation Period”)

Financial Statements

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

to Compliance Certificate

For the Fiscal Quarter/Year ended on [            ], 20[    ] (the “Computation
Period”)

[Attach financial covenant computations]

 

Sch. II-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

SOLVENCY CERTIFICATE

Reference is hereby made to the Credit Agreement dated as of [AGREEMENT DATE],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among FORMFACTOR, INC., a Delaware corporation (the
“Borrower”), HSBC BANK USA, National Association, as Administrative Agent, the
guarantors party thereto and each lender from time to time party thereto.
Capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.

I, [●], the [chief financial officer/equivalent officer] of the Borrower, solely
in such capacity and not in an individual capacity, hereby certify that (a) I am
the [chief financial officer/equivalent officer] of the Borrower, (b) I am
familiar with the businesses and assets of the Borrower and its Subsidiaries
(taken as a whole), (c) I have made such other investigations and inquiries as I
have deemed appropriate and prudent (including reviewing the Loan Documents),
(d) I have reviewed the consolidated financial statements of the Borrower and
its Subsidiaries, including projected financial statements and forecasts
relating to income statements and cash flow statements of the Borrower and its
Subsidiaries and (e) I am duly authorized, to execute this Solvency Certificate
on behalf of the Borrower pursuant to the Credit Agreement.

I further certify, solely in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof, after giving effect to the Transactions on the Effective Date, that,
(a) the fair value of the property of the Borrower and its Subsidiaries (on a
consolidated basis) is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries (on a consolidated
basis), (b) the present fair salable value of the assets of the Borrower and its
Subsidiaries (on a consolidated basis) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries (on
a consolidated basis) on their debts as they become absolute and matured,
(c) the Borrower and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature, (d) the Borrower and its Subsidiaries (on a
consolidated basis) are not engaged in business or a transaction, and are not
about to engage in business or a transaction, for which their property would
constitute an unreasonably small capital, and (e) the Borrower and its
Subsidiaries are able to pay their debts and liabilities, contingent obligations
and other commitments as they become absolute and matured in the ordinary course
of business. For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

This certificate is being executed and delivered by me in my capacity as [chief
financial officer/equivalent officer] of the Borrower and I assume no personal
liability and no personal liability will attach to me in connection with the
execution and delivery of this certificate.

 

Sch. L-1



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

Sch. L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:  

 

Name:   [●] Title:   [●]

 

Sch. L-3